Exhibit 10.1

[***] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24B-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

Execution Version

EXCLUSIVE LICENSE AGREEMENT

This EXCLUSIVE LICENSE AGREEMENT (the “Agreement”) is entered into as of
October 5, 2018 (the “Effective Date”) by and between ZIOPHARM ONCOLOGY, INC., a
Delaware corporation, with its principal place of business at 1180 Avenue of the
Americas, 19th Floor, New York, NY 10036 (“Ziopharm”), and PRECIGEN, INC., a
Delaware corporation, with its principal place of business at 20358 Seneca
Meadows Parkway, Germantown, MD 20876 (“Precigen”), a wholly owned subsidiary of
Intrexon Corporation, a Virginia corporation, with its principal place of
business at 20374 Seneca Meadows Parkway, Germantown, MD 20876 (“Intrexon”).
Ziopharm and Precigen are sometimes referred to herein individually as a “Party”
and collectively as the “Parties”. Intrexon is a party to: the Recitals;
Section 2.2, Section 3.4, Article 13 and Section 14.13 of this Agreement.

RECITALS

WHEREAS, Precigen possesses certain intellectual property related to Licensed
Products (as defined below);

WHEREAS, Ziopharm is a biopharmaceutical company focused on development of
immuno-oncology products;

WHEREAS, Intrexon and Ziopharm are parties to certain agreements that, by this
Agreement, are being terminated and/or amended;

WHEREAS, in consideration of Ziopharm entering into this Agreement, Intrexon has
agreed to forfeit, return, contribute and transfer to Ziopharm all shares of
Ziopharm’s Series 1 Preferred Stock held by or payable to Intrexon as of the
date of this Agreement;

WHEREAS, in connection with the termination of the 2011 Stock Purchase Agreement
(as defined below), Randal J. Kirk has agreed to resign from Ziopharm’s board of
directors and all committees thereof effective upon the Effective Date; and

WHEREAS, in connection with the Parties entering into this Agreement, the
Parties have agreed to release each other and certain related parties from
certain claims that either such Party may have under any prior agreement or
arrangement between the Parties.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:

ARTICLE 1

DEFINITIONS

1.1    “2011 Registration Rights Agreement” means that certain Registration
Rights Agreement, by and between Ziopharm and Intrexon, dated as of January 12,
2011.

 

1.



--------------------------------------------------------------------------------

1.2    “2011 Stock Purchase Agreement” means that certain Stock Purchase
Agreement, by and between Ziopharm and Intrexon, dated as of January 6, 2011, as
amended by that certain Amendment to Stock Purchase Agreement dated February 1,
2011.

1.3    “2015 MDACC License” means that certain License Agreement by and among
Intrexon, Ziopharm and MDACC with an effective date of January 13, 2015, as
amended, and as assigned by Intrexon and assumed by Precigen effective as of
January 1, 2018.

1.4    “2016 Securities Issuance Agreement” means that certain Securities
Issuance Agreement, by and between the Ziopharm and Intrexon, dated as of
June 29, 2016.

1.5    “2018 MDACC License” means that certain License Agreement by and among
Precigen, Ziopharm and MDACC with an effective date of January 8, 2018, as
amended.

1.6    “AAA” has the meaning set forth in Section 12.2.

1.7    “AAA Rules” has the meaning set forth in Section 12.2.

1.8    “Accessory Material Agents” means those materials as set forth in a
letter agreement dated as of the date hereof by and between the Parties for use
in the Field with Licensed Products.

1.9    “Activator Ligand” means (i) veledimex and all formulations covered by
the Drug Master File, (ii) changes to the subject matter described in (i) made
by Ziopharm to advance a Licensed Product (“Ziopharm Veledimex Alterations”),
and (iii) [***] formulations of veledimex that include [***] solely to the
extent such formulations have been generated prior to the Effective Date.

1.10    “Adenovirus Production Patents” means Schedules 5 and 6 of the Licensed
Intellectual Property in Exhibit B.

1.11    “Affiliate” means, with respect to a particular Party or other entity, a
person, corporation, partnership, or other entity that controls, is controlled
by or is under common control with such Party or other entity. For the purposes
of this definition, the word “control” (including, with correlative meaning, the
terms “controlled by” or “under common control with”) means the actual power,
either directly or indirectly through one or more intermediaries, to direct or
cause the direction of the management and policies of such entity, whether by
the ownership of fifty percent (50%) or more of the voting stock of such entity,
or by contract or otherwise.

1.12    “Agreed Services” shall have the meaning set forth in Section 4.5(a).

1.13    “Assigned Contracts” shall have the meaning set forth in Section 3.2(a).

1.14    “Bankrupt Party” has the meaning set forth in Section 14.2(a).

1.15    “[***] CAR Products” means any biological product, process or therapy
developed under or arising from the [***] ([***]) CAR Program that is comprised
of a CAR that is directed to [***], including all forms, formulations,
presentations, doses, administrations and package configurations.

 

2.

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

1.16    “[***] CAR Program” means a program(s) of Research and Development
focused on using CAR cells directed to [***].

1.17    “Business Day” means a day other than Saturday, Sunday or any day that
banks in New York, New York, USA are required or permitted to be closed.

1.18    “CAR-T Cap” shall have the meaning set forth in Section 6.6(c).

1.19    “CAR-T License” shall have the meaning set forth in Section 1.91.

1.20    “CAR-T Products” means any biological product, process or therapy that
is comprised of a CAR-T other than CD19 or [***].

1.21    “CAR-T Royalty Term” shall have the meaning set forth in Section 6.6(e).

1.22    “CD19 CAR Products” means any biological product, process or therapy
developed under or arising from the CD19 CAR Program that is comprised of a CAR
that is directed to CD19, including all forms, formulations, presentations,
doses, administrations and package configurations. CD19 CAR Products include all
product candidates currently under Development by Ziopharm (and Precigen and its
Affiliates) as of the Effective Date that contain a CAR that targets CD19.

1.23    “CD19 CAR Program” means a program(s) of Research and Development
focused on using CAR cells directed to CD19.

1.24    “Certificate of Designation” means the Ziopharm’s Certificate of
Designation, Preferences and Rights of the Series 1 Preferred Stock, dated as of
June 29, 2016.

1.25    “Change of Control” means, with respect to a Party: (a) the sale of all
or substantially all of its assets or all of its assets relating to a Licensed
Product; (b) a merger, reorganization or consolidation involving such Party in
which the holders of the voting securities of such Party outstanding immediately
prior thereto cease to beneficially own at least fifty percent (50%) of the
combined voting power of the surviving entity, directly or indirectly,
immediately after such merger, reorganization or consolidation; or (c) a
transaction in which an entity or individual, or group of entities and/or
individuals acting in concert, acquires more than fifty percent (50%) of the
voting equity securities of such Party.

1.26    “Chimeric Antigen Receptor” or “CAR” means [***]. For the avoidance of
doubt, [***]. For clarity CARs include CAR-Ts.

1.27    “Chimeric Antigen Receptor T-Cell” or “CAR-T” means (i) a T-Cell having
a Chimeric Antigen Receptor, or (ii) a T-Cell under switch control having a
Chimeric Antigen Receptor and any Activator Ligands or antibodies that are
administered to control such T-Cells irrespective of whether such Activator
Ligands and antibodies are packaged with and/or delivered with such T-cell
directed to a Chimeric Antigen Receptor, or (iii) any component sold as a kit,
such as a device, delivery system or therapy scheme for (i) or (ii) to modify
such T-Cell including one or more polypeptides or nucleic acids encoding a CAR.

 

3.

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

1.28    “Claims” has the meaning set forth in Section 9.1.

1.29    “Combination Product” means: (a) a pharmaceutical product that consists
of a Licensed Product (or CAR-T Product, as applicable) and at least one other
clinically active ingredient that is not a Licensed Product (or CAR-T Product,
as applicable); or (b) any combination of a Licensed Product (or CAR-T Product,
as applicable) and another pharmaceutical product that contains at least one
other clinically active ingredient that is not a Licensed Product (or CAR-T
Product, as applicable), where such products are not formulated together but are
sold together as a single product and invoiced as one product. The other
clinically active ingredient(s) in clause (a) and the other pharmaceutical
product(s) in clause (b) are each referred to as the “Other Product(s)”.

1.30    “Commercialization” means the marketing, promotion, sale and/or
distribution of products in the Territory, and all related manufacturing
activities not included in the definition of Development. Commercialization
shall include commercial activities conducted in preparation for Licensed
Product launch. “Commercialize” has a correlative meaning.

1.31    “Commercialization Costs” means, with respect to (i) the Gorilla IL-12
Products in the HPV Field, or (ii) the Gorilla IL-12 Products in the Field, but
outside of the HPV Field the following costs incurred by or on behalf of
Ziopharm or its Affiliates that are directly allocable to the Commercialization
of such product, in all cases determined in accordance with GAAP consistently
and strictly applied: (a) Manufacturing Costs; (b) Sales and Marketing Costs;
(c) Distribution Costs; (d) Third Party Payments; (e) trademark and patent
prosecution costs; (f) costs of patient assistance and indigent/expanded access
programs with respect to such Gorilla IL-12 Product (g) import duties and
similar charges for Gorilla IL-12 Products sold, to the extent not recovered as
a Manufacturing Cost; (h) amounts written off by reason of uncollectible debts,
to the extent consistent with Ziopharm’s business practices for its other
products; (i) costs of developing Information and data specifically intended for
national accounts, managed care organizations and group purchasing organizations
with respect to a Gorilla IL-12 Product; (j) costs of conducting advisory board
meetings or other consultant programs, other than internal FTE costs, the
purpose of which is to obtain advice and feedback related to Commercialization
of a Gorilla IL-12 Product and (k) all Regulatory Costs. To the extent that any
of the foregoing expenses apply to both the Gorilla IL-12 Product and other
Licensed Products, such costs shall be reasonably allocated. Notwithstanding the
foregoing, Commercialization Costs shall exclude (i) any Gorilla Development
Costs; and (ii) income tax liabilities and corporate overhead costs of Ziopharm.

1.32    “Commercially Reasonable Efforts” means, with respect to the efforts and
resources to be expended, or considerations to be undertaken by Ziopharm with
respect to any objective, activity, or decision to be undertaken hereunder with
respect to the Development or Commercialization of an IL-12 Product, CD19 CAR
Product or TCR Exclusive Product, the reasonable efforts and resources to
accomplish such objective, activity or decision that would be comparable with
the efforts and resources that a similarly situated biopharmaceutical company
would normally use in the exercise of its reasonable business discretion to
accomplish a similar

 

4.



--------------------------------------------------------------------------------

objective taking into account: (i) expected and actual issues of efficacy,
safety and manufacturing, and expected and actual approved labeling, including
the discovery of unanticipated toxicity or any material adverse event or
condition relating to the safety or efficacy of any such IL-12 Product, CD19 CAR
Product or TCR Exclusive Product; (ii) the expected and actual competitiveness
of alternative products (including generic or biosimilar products) under
development or sold in the marketplace; (iii) adverse changes in the targeted
market conditions which affect the market potential of such IL-12 Product, CD19
CAR Product or TCR Exclusive Product; (iv) the expected and actual product
profile of such IL-12 Product, CD19 CAR Product or TCR Exclusive Product, taking
into account the existence of failed or inconclusive clinical studies; (v) the
nature and extent of expected and actual market exclusivity (including patent
coverage, regulatory and other exclusivity) of such IL-12 Product, CD19 CAR
Product or TCR Exclusive Product; (vi) the likelihood of Regulatory Approval
given the regulatory structure involved, including regulatory or data
exclusivity; and (vii) changes in clinical or regulatory strategy justified by
compliance with the requirements of regulatory feedback from any Regulatory
Authority. Commercially Reasonable Efforts shall take into account the stage of
Development, product profile and expected Regulatory Approval and commercial
success of each IL-12 Product, CD19 CAR Product or TCR Exclusive Product and
shall not necessarily require Ziopharm to Develop each type of an IL-12 Product,
CD19 CAR Product or TCR Exclusive Product.

1.33    “Confidential Information” of a Party means any and all Information of
such Party that is disclosed to the other Party under this Agreement, whether in
oral, written, graphic, or electronic form. In addition, all Information
disclosed by Intrexon pursuant to the Ziopharm Agreement shall be deemed to be
Precigen’s Confidential Information disclosed hereunder, and all Information
disclosed by Ziopharm pursuant to the Ziopharm Agreement shall be deemed to be
Ziopharm’s Confidential Information disclosed hereunder; provided that any use
or disclosure of any Information that is authorized under Section 10.2 shall not
be restricted by, or be deemed a violation of, the surviving confidentiality
provisions under the Ziopharm Agreement.

1.34    “Consent” shall have the meaning set forth in Section 4.5(c).

1.35    “Construct” means the RTS switch that controls expression of IL-12
included in Accessory Material Agents.

1.36    “Control” means, with respect to any material, Information, or
intellectual property right, that a Party (a) owns or (b) has a license (other
than a license granted to such Party under this Agreement) to such material,
Information, or intellectual property right and, in each case, has the ability
to grant to the other Party access, a license, or a sublicense (as applicable)
to the foregoing on the terms and conditions set forth in this Agreement without
violating the terms of any then-existing agreement or other legally enforceable
arrangement with any Third Party.

1.37    “Cover” means, with respect to a claim of a Patent and a product, that
such claim would be infringed, absent a license, by the manufacture, use, offer
for sale, sale or importation of such product (considering claims of patent
applications to be issued as then pending). “Covering” and “Covered” shall have
a correlative meaning.

 

5.



--------------------------------------------------------------------------------

1.38    “Covering Claim” has the meaning set forth in Section 6.5(c).

1.39    “Competing Program” has the meaning set forth in Section 2.2.

1.40    “Development” means all activities that relate to the pre-clinical and
clinical development of a product or to (a) obtaining, maintaining or expanding
Regulatory Approval of a product, or (b) developing the ability to manufacture
clinical and commercial quantities of a product. This includes: (i) preclinical
testing, toxicology, and clinical trials; (ii) preparation, submission, review,
and development of data or information for the purpose of submission to a
Governmental Authority to obtain, maintain or expand Regulatory Approval of a
product; and (iii) manufacturing process development and scale-up, bulk
production and fill/finish work associated with the supply of a product for
preclinical testing and clinical trials, and related quality assurance and
technical support activities. “Develop” and “Developed” have a correlative
meaning.

1.41    “Development Costs” means the actual costs and expenses, including
internal and out-of-pocket costs and expenses, that are incurred by or on behalf
of Ziopharm in undertaking the Development of the Gorilla IL-12 Products which
costs and expenses are directly attributable to (a) any FTE costs incurred in
connection with the performance of such Development activities, which shall be
determined in accordance with the FTE Rate multiplied by the number of hours
devoted by employees solely to conducting such Development activities, and
(b) the actual amounts paid to a Third Party for specific external activities
applicable to the Development of the Gorilla IL-12 Products in the Field and/or
for obtaining supplies of Gorilla IL-12 Product or any raw materials or
intermediates for the conduct of such Development in the Field.

1.42    “Development Credit” has the meaning set forth in Section 6.2(a)(ii).

1.43    “Dispute” has the meaning set forth in Section 12.1.

1.44    “Distribution Costs” means the following out-of-pocket costs incurred by
Ziopharm or its Affiliates or for its account that are directly allocable to the
distribution of (a) the Gorilla IL-12 Products in the HPV Field, or (b) the
Gorilla IL-12 Products in the Field, but outside of the HPV Field determined in
accordance with GAAP, consistently and strictly applied: (i) handling and
transportation to fulfill orders (but excluding such costs to the extent they
are treated as a deduction in the definition of Net Sales); and (ii) customer
services, including order entry, billing and adjustments, inquiry and credit and
collection with respect to such Gorilla IL-12 Product.

1.45    “Dollar” means a U.S. dollar, and “$” shall be interpreted accordingly.

1.46    “EMA” means the European Medicines Agency or any successor entity.

1.47    “Exclusive Products” means (a) TCR Exclusive Products, (b) CD19 CAR
Products, (c) [***] CAR Products, and (d) IL-12 Products. For clarity, Exclusive
Products include all forms, formulations, presentations, doses, administrations
and package configurations thereof.

 

6.

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

1.48    “Exclusive Program” means, as applicable, (a) the TCR Exclusive Program,
(b) the CD19 CAR Program, (c) the [***] CAR Program and (d) the Human IL-12
Program.

1.49    “Exclusive Royalty-Bearing Products” means (a) CD19 CAR Products, (b)
[***] CAR Products, and (c) Human IL-12 Products.

1.50    “Executive Officer” means, with respect to Precigen, its President or
CEO, and with respect to Ziopharm, its CEO.

1.51    “Existing Gorilla IL-12 CRADA” means that certain Cooperative Research
and Development Agreement by and between Precigen and the National Cancer
Institute dated February 28, 2018, including all amendments thereto and any
research plans thereunder.

1.52    “Existing TCR CRADA” means that certain Cooperative Research and
Development Agreement by and between Precigen and the National Cancer Institute
dated October 6, 2016, including all amendments thereto and any research plans
thereunder.

1.53    “FD&C Act” means the U.S. Federal Food, Drug and Cosmetic Act, as
amended.

1.54    “FDA” means the U.S. Food and Drug Administration or any successor
entity.

1.55    “Field” means (a) use of a Licensed Products (including TCR Products or
Gorilla IL-12 Products), for Treatment of cancer in humans, including solid and
hematological cancers, and (b) use of TCR Products or Gorilla IL-12 Products, in
the HPV Field. Except to the extent permitted under clause (b), the Field shall
not include the prophylaxis or amelioration of conditions or symptoms associated
with cancer or infectious disease which may result in cancer.

1.56    “First Commercial Sale” means, with respect to a product, the first sale
on a commercial basis to a Third Party of such product in a given regulatory
jurisdiction after Regulatory Approval has been obtained in such jurisdiction
for such product.

1.57    “FTE Rate” means $[***] per hour.

1.58    “GAAP” means the U.S. generally accepted accounting principles,
consistently applied.

1.59    “Gamma Delta T Cells” means T-Cells expressing gamma delta TCRs.

1.60    “Gorilla Agreed Budget” has the meaning set forth in Section 5.2(c).

1.61    “Gorilla Development Activities” means those Research and Development
activities with respect to the Gorilla IL-12 Products conducted by or on behalf
of Ziopharm.

1.62    “Gorilla Development Budget” means a detailed budget for all Gorilla
Development Costs, which shall be included as a part of the Gorilla Development
Plan, and which shall be reviewed by the JDC in accordance with
Section 5.3(b)(i). Unless otherwise agreed, the Gorilla Development Budget shall
be allocated on a calendar quarterly basis.

 

7.

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

1.63    “Gorilla Development Costs” means the Development Costs in respect of
the Gorilla IL-12 Products in the Field, but not the HPV Field.

1.64    “Gorilla Development Plan” means that certain development plan for the
conduct of the Gorilla Development Activities as determined by Ziopharm in
accordance with this Agreement.

1.65    “Gorilla IL-12 Construct” means the specific [***] Construct which
expresses RTS IL-12, included in Accessory Material Agents, and any derivatives,
modifications or improvements thereto generated as a result of the conduct of
the Gorilla IL-12 Program by or on behalf of Ziopharm after the Effective Date.

1.66    “Gorilla IL-12 Products” means any biological product, process or
therapy Developed under the Gorilla IL-12 Program that is comprised of the
Gorilla IL-12 Construct, including all forms, formulations, presentations,
doses, administrations and package configurations.

1.67    “Gorilla IL-12 Program” means a program(s) of Research and Development
dependent on use of the Gorilla IL-12 Construct.

1.68    “Gorilla Inventions” has the meaning set forth in Section 7.1(b).

1.69    “Gorilla Patents” has the meaning set forth in Section 7.1(b).

1.70    “Governmental Authority” means any multi-national, federal, state,
local, municipal, provincial or other governmental authority of any nature
(including any governmental division, prefecture, subdivision, department,
agency, bureau, branch, office, commission, council, court or other tribunal).

1.71    “HPV Field” means, the treatment and prevention of human papillomavirus
(HPV) infection and/or in vivo replication or proliferation solely to the extent
the primary reason for such treatment or prevention is to prevent cancer.

1.72    “Human IL-12 Products” means any biological product, process or therapy
Developed under the Human IL-12 Program, including all forms, formulations,
presentations, doses, administrations and package configurations.

1.73    “Human IL-12 Program” means a program(s) of Research and Development
focused on the use of the human clinical adenovirus to express Constructs.

1.74    “IL-12 Combination Patent” means patent family [***] as detailed on
Schedule 4 of the Licensed Intellectual Property in Exhibit B.

1.75    “IL-12 Products” means the Human IL-12 Products and the Gorilla IL-12
Products.

1.76    “IL-12 Program” means, as applicable, the Human IL-12 Program or the
Gorilla IL-12 Program.

 

8.

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

1.77    “IND” means (a) an Investigational New Drug Application as defined in
the FD&C Act and applicable regulations promulgated thereunder by the FDA, or
(b) the equivalent application to the equivalent agency in any other regulatory
jurisdiction, the filing of which is necessary to initiate or conduct clinical
testing of a pharmaceutical product in humans in such jurisdiction.

1.78    “Indemnified Party” has the meaning set forth in Section 9.3.

1.79    “Indemnifying Party” has the meaning set forth in Section 9.3.

1.80    “Information” means any data, results, technology, in any tangible or
intangible form, including know-how, trade secrets, practices, techniques,
methods, processes, inventions, developments, specifications, formulations,
formulae, algorithms, technology, test data (including biological and chemical,
biochemical, clinical test data and data resulting from non-clinical studies),
CMC information, stability data and other study data and procedures.

1.81    “Initial Technology Transfer” has the meaning set forth in
Section 4.1(a).

1.82    “Initial Ziopharm Technology Transfer” has the meaning set forth in
Section 4.1(b).

1.83    “Initiation” means, with respect to a clinical trial, first dosing of
the third subject in such clinical trial.

1.84    “Joint Development Committee” or “JDC” means the committee formed by the
Parties as described in Section 5.3.

1.85    “Joint Press Release” has the meaning set forth in Section 10.4(b).

1.86    “Laws” means all laws, statutes, rules, regulations, ordinances and
other pronouncements having the effect of law of any federal, national,
multinational, state, provincial, county, city or other political subdivision,
domestic or foreign.

1.87    “Licensed Intellectual Property” means the Licensed Know-How and
Licensed Patents and any Ziopharm Veledimex Alterations.

1.88    “Licensed Know-How” means all Information Controlled by Precigen or its
Affiliates as of the Effective Date that (a) is reasonably required or useful to
advance Licensed Products and (i) was generated by or on behalf of Precigen or
its Affiliates and was actually provided to and/or used by or on behalf of
Ziopharm or its Affiliates in connection with a Program as of, or prior to, the
Effective Date (as evidenced by such Party’s or its Affiliates’ contemporaneous
records) or (ii) was actually generated by or on behalf of Ziopharm or its
Affiliates or (b) is reasonably required to manufacture the Activator Ligand or
Accessory Material Agents.

1.89    “Licensed Patent” means (a) any patent or patent application listed on
Exhibit B, together with all continuations, divisions, continuations-in-part,
re-examinations, reissues, substitutions, confirmations, registrations,
re-validations, patent term extensions, supplementary

 

9.



--------------------------------------------------------------------------------

protection certificates, certificates of invention, and applications for
certificates of invention, or the like, of any such patents and patent
applications, and (b) any patent application filed after the Effective Date
solely to the extent that such patent application Covers Licensed Know-How that
is both in existence as of the Effective Date and necessary to use the Accessory
Material Agents or Activator Ligands in connection with the Research,
Development, manufacture or Commercialization of a Licensed Product in the
Field.

1.90    “Licensed Product” means any Exclusive Product or Non-Exclusive Product
and “Licensed Products” collectively means all Exclusive Products and
Non-Exclusive Products.

1.91    “Licensing Income” means [***].

1.92    “MAA” means an application to the appropriate Regulatory Authority for
approval to market a Licensed Product (but excluding Pricing Approval) in any
particular jurisdiction, including an NDA in the U.S.

1.93    “Makeup Payment” has the meaning set forth in Section 6.7.

1.94    “Manufacturing Costs” means, with respect to (a) the Gorilla IL-12
Products in the HPV Field, or (b) the Gorilla IL-12 Products in the Field, but
outside of the HPV Field, the costs of manufacturing such Gorilla IL-12 Product
which Gorilla IL-12 Product is either: (x) supplied to a Party by a Third Party;
or (y) manufactured directly by a Party or its Affiliate, in each case to the
extent such costs are directly allocable to the Development or Commercialization
of such Gorilla IL-12 Product in the Territory, as further described below and
in accordance with generally accepted accounting principles in the U.S. (“US
GAAP”). Manufacturing Costs shall be included in Commercialization Costs on a
“cost of sales” basis as such Gorilla IL-12 Product is sold, or Development
Costs on a usage basis as clinical supplies are used, as the case may be, in
each case via standard costs and reconciliation for variances to standard cost
and inventory write-offs. In the event that a Party performs any of its
manufacturing and supply obligations through one or more Affiliates, any
inter-company amounts or fees paid for any such services for Gorilla IL-12
Product or any intermediate used therein by such Party shall not be included in
calculating Manufacturing Costs and only those costs directly incurred by such
Affiliate shall be so included.

(i)    For costs in subsection (x), Manufacturing Costs means: (1) the amount
paid to such a Third Party (excluding any Third Party Payments); plus (2) the
relevant manufacturing Party’s reasonable direct and identifiable internal costs
and out-of-pocket costs, incurred or accrued (including any prepayments) by the
manufacturing Party in connection with inventory write-offs, variances,
manufacturing process improvements, storage, freight, manufacturing scale-up,
manufacturing site qualification, materials, quality assurance and quality
control (including testing), supply chain management, capital equipment, similar
activities comprising the manufacturing Party’s oversight of the manufacturing
process of the Third Party, and any value-added tax or similar tax due for
amounts paid to such Third Party, but excluding costs otherwise included within
Development Costs.

(ii)    For costs in subsection (y), Manufacturing Costs means the “standard
cost” per unit, including variances to standard costs and inventory write-offs.
This

 

10.

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

standard cost shall include the cost of materials, labor, and other direct and
identifiable variable costs incurred or accrued by the manufacturing Party in
connection with the manufacture of a Gorilla IL-12 Product, manufacturing
process improvements, storage, freight, manufacturing scale-up, manufacturing
site qualification, quality assurance and quality control (including testing),
supply chain management, and costs of equipment, plant operations and plant
support services necessary to produce a Gorilla IL-12 Product, but excluding
costs otherwise included within Development Costs. These costs of plant
operations and support services shall include utilities, maintenance,
engineering, safety, human resources, finance, plant management and other
similar activities, including idle plant capacity reserved specifically for the
Gorilla IL-12 Product based on anticipated Gorilla IL-12 Product volumes in the
ensuing twelve (12) months. Costs that cannot be identified to a specific
activity supporting manufacturing of a Gorilla IL-12 Product, such as charges
for corporate overhead or excess capacity not specifically reserved for the
Gorilla IL-12 Product as described above, shall be excluded from the
determination of Manufacturing Costs.

1.95    “MDACC Research Agreement” means certain Research and Development
Agreement by and among Intrexon, Ziopharm and The University of Texas M.D.
Anderson Cancer Center (“MDACC”) with an effective date of August 17, 2015, and
any amendments or statements of work thereto.

1.96    “MDACC Sponsored Research Agreement” means that certain Sponsored
Research Agreement by and between Precigen, Ziopharm and MDACC with an effective
date of April 9, 2018, and any amendments thereto.

1.97    “Merck Agreement” means that certain License and Collaboration Agreement
by and among Intrexon, Ziopharm and Ares Trading S.A., a corporation organized
and existing under the laws of Switzerland, having offices at Zone Industrielle
de L’Ouriettaz, 1170 Aubonne, Switzerland (“Ares Trading”) effective March 27,
2015, as amended.

1.98    “NDA” means a New Drug Application, as defined in the FD&C Act, as
amended, and applicable regulations promulgated thereunder by the FDA.

1.99    “Neo-antigens” means any [***].

1.100    “Net Sales” means, [***].

1.101    “New Product Marks” has the meaning set forth in Section 7.9.

1.102    “NK Cells” means natural killer cells.

1.103    “NK Cells and Gamma Delta T Cell Products” means any pharmaceutical or
biological product, process or therapy developed under or arising from the NK
Cells and Gamma Delta T Cell Program, including all forms, formulations,
presentations, doses, administrations and package configurations.

1.104    “NK Cells and Gamma Delta T Cell Program” means a program(s) of
Research and Development focused on NK Cells and Gamma Delta T Cells.

 

11.

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

1.105    “Non-Exclusive Products” means (a) NK Cells and Gamma Delta T Cell
Products, and (b) TCR Non-Exclusive Products, in each case as generated or
Developed by Ziopharm. For clarity, Non-Exclusive Products include all forms,
formulations, presentations, doses, administrations and package configurations
thereof.

1.106    “Obligations” has the meaning set forth in Section 14.13.

1.107    “Oncology” means the treatment or prevention of a human patient who has
received a cancer diagnosis.

1.108    “Operating Profit (or Loss)” means, with respect to (a) the Gorilla
IL-12 Products in the HPV Field, or (b) the Gorilla IL-12 Products in the Field,
but outside of the HPV Field all Received Amounts with respect to such Gorilla
IL-12 Product during such specified period, less the sum of
(a) Commercialization Costs and (b) Development Costs incurred by Ziopharm
during such time period. For sake of clarity, Operating Profit (or Loss) shall
be determined prior to application of any income taxes, and if such terms are
used individually, “Operating Profit” shall mean a positive Operating Profit (or
Loss), and “Operating Loss” shall mean a negative Operating Profit (or Loss).

1.109    “Original Preferred Shares” means those certain 100,000 shares of
Series 1 Preferred Stock issued to Intrexon on or about July 1, 2016 pursuant to
the 2016 Securities Issuance Agreement.

1.110    “Overpaying Party” has the meaning set forth in Section 6.7.

1.111    “Patents” means (a) pending patent applications, issued patents,
utility models and designs; (b) reissues, substitutions, confirmations,
registrations, validations, re-examinations, continuations, continued
prosecution applications, continuations-in-part, or divisions of or to any of
the foregoing; and (c) extensions, renewals or restorations of any of the
foregoing by existing or future extension, renewal or restoration mechanisms,
including supplementary protection certificates or the equivalent thereof.

1.112    “Phase 3 Clinical Trial” means a human clinical trial of a Licensed
Product with a defined dose or a set of defined doses of such Licensed Product
designed to ascertain efficacy and safety of such Licensed Product for the
purpose of enabling the preparation and submission of Regulatory Approval to the
competent Regulatory Authorities in a country of the Territory, as further
defined in 21 C.F.R. § 312.21(c) for the U.S., as amended from time to time, or
the corresponding foreign regulations.

1.113    “PIK Shares” means those shares of Series 1 Preferred Stock payable by
Ziopharm as a monthly dividend to the holders of Series 1 Preferred Stock
pursuant to Article B, Section 1 of the Certificate of Designation.

1.114    “Potential Claims” has the meaning set forth in Section 3.4(a).

1.115    “Precigen Impact Situation” has the meaning set forth in
Section 7.4(a).

1.116    “Precigen Indemnitees” has the meaning set forth in Section 9.2.

 

12.



--------------------------------------------------------------------------------

1.117    “Preferred Shares” means the Original Preferred Shares plus all PIK
Shares accrued, paid or payable to Intrexon as of the date of this Agreement.

1.118    “Pricing Approval” means such governmental approval, agreement,
determination or decision establishing prices for a product that can be charged
and/or reimbursed in regulatory jurisdictions where the applicable Governmental
Authorities approve or determine the price and/or reimbursement of
pharmaceutical products.

1.119    “Product Infringement” has the meaning set forth in Section 7.5(a).

1.120    “Program” means, as applicable, the IL-12 Program, the TCR Program,
[***] CAR Program, CD19 CAR Program, and NK Cells and Gamma Delta T Cell
Program.

1.121    “Proposed Terms” has the meaning set forth in Section 12.2.

1.122    “Qualified IPO” has the meaning set forth in Section 14.13.

1.123    “Received Amounts” means with respect to (a) the Gorilla IL-12 Products
in the HPV Field, or (b) the Gorilla IL-12 Products in the Field, but outside of
the HPV Field, all consideration received by Ziopharm and its Affiliates on
account thereof, including the sum of (i) worldwide Net Sales of the applicable
Gorilla IL-12 Products during the applicable period by Ziopharm and its
Affiliates (but not, for clarity, Sublicensees), and (ii) any royalties or other
payments received by Ziopharm or its Affiliates based on sales of the relevant
Gorilla IL-12 Products by its Sublicensees pursuant to a sublicense granted by
Ziopharm or its Affiliates under the Licensed Intellectual Property (excluding,
for clarity, any Sublicensing Income).

1.124    “Regulatory Approval” means all approvals, including, if applicable,
Pricing Approvals reasonably acceptable to the selling Party, that are necessary
for the commercial sale of product in the applicable field in a given country or
regulatory jurisdiction.

1.125    “Regulatory Authority” means, in a particular country or jurisdiction,
any applicable Governmental Authority involved in granting Regulatory Approval
in such country or jurisdiction.

1.126    “Regulatory Costs” means costs incurred to prepare Gorilla IL-12
Product regulatory submissions to obtain and/or maintain Regulatory Approval and
to comply with post-Regulatory Approvals requirements of a Regulatory Authority,
including FDA user and other fees, reporting and regulatory affairs activities,
and recalls and withdrawals for Gorilla IL-12 Products (other than costs for
Gorilla IL-12 Products that are deductible from Net Sales or that are included
as Development Costs), but excluding internal FTE costs.

1.127    “Regulatory Exchange Agreement” has the meaning set forth in
Section 4.7.

1.128    “Regulatory Materials” means regulatory applications, submissions,
notifications, communications, correspondence, registrations, Regulatory
Approvals and/or other filings made to, received from or otherwise conducted
with a Regulatory Authority in order to Develop, manufacture, market, sell or
otherwise Commercialize a Licensed Product in a particular country or
jurisdiction.

 

13.

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

1.129    “Releasees” has the meaning set forth in Section 3.4(a).

1.130    “Released Claims” has the meaning set forth in Section 3.4(a).

1.131    “Reporting Product” has the meaning set forth in Section 4.6.

1.132    “Research” means non-clinical studies of a product conducted before the
filing of an IND for such product.

1.133    “Royalty Term” has the meaning set forth in Section 6.5(c).

1.134    “Sales and Marketing Costs” means, with respect to (a) the Gorilla
IL-12 Products in the HPV Field, or (b) the Gorilla IL-12 Products in the Field,
but outside of the HPV Field, and to the extent incurred by Ziopharm or its
Affiliates, the reasonable internal FTE and out-of-pocket costs that are
directly allocable to the sales and marketing of a Gorilla IL-12 Product,
including: (i) activities directed to the advertising of a Gorilla IL-12
Product; (ii) costs of advertising, public relations and medical education
agencies with respect to a Gorilla IL-12 Product; (iii) speaker programs with
respect to a Gorilla IL-12 Product, including the training of such speakers;
(iv) developing and providing training packages, promotional literature,
samples, promotional materials and other selling materials with respect to a
Gorilla IL-12 Product; (v) developing and performing market research with
respect to a Gorilla IL-12 Product and developing branding, communications and
life cycle management plans; (vi) conducting symposia and opinion leader
development activities with respect to a Gorilla IL-12 Product; (vii) developing
reimbursement programs with respect to a Gorilla IL-12 Product.

1.135    “Second ECP Amendment” has the meaning set forth in Section 1.162.

1.136    “Series 1 Preferred Stock” means Ziopharm’s Series 1 preferred stock,
par value $0.001 per share.

1.137    “Sleeping Beauty Intellectual Property” means patent families [***] and
[***] as detailed on Schedule 3 of the Licensed Intellectual Property in Exhibit
B.

1.138    [***] means [***].

1.139    “Sublicensee” means any Third Party granted a sublicense, covenant not
to sue, forbearance agreement, co-promotion agreement or other similar
arrangement (a “Sublicense”) by Ziopharm to the rights licensed to Ziopharm
under Section 2.1(a) or Section 2.1(b).

1.140    “Sublicensing Income” means any [***].

1.141    “Support Memorandum” has the meaning set forth in Section 12.2.

1.142    “Switch Intellectual Property” means Schedules 1 and 2 of the Licensed
Intellectual Property in Exhibit B.

1.143    “T-Cell” means a T-lymphocyte, including alpha beta T cells and gamma
delta T cells.

 

14.

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

1.144    “TCR” means T-cell receptor complex.

1.145    “TCR Exclusive Products” means any biological product, process or
therapy that includes a TCR for a Neo-antigen, including all forms,
formulations, presentations, doses, administrations and package configurations.

1.146    “TCR Exclusive Program” means a program(s) of Research and Development
focused on Developing TCRs designed for Neo-antigens.

1.147    “TCR Non-Exclusive Products” means any biological product, process or
therapy that is comprised of a TCR, other than a TCR Exclusive Product,
including all forms, formulations, presentations, doses, administrations and
package configurations.

1.148    “TCR Products” means TCR Non-Exclusive Products and TCR Exclusive
Products.

1.149    “Term” has the meaning set forth in Section 11.1.

1.150    “Terminated Products” has the meaning set forth in Section 11.4(a).

1.151    “Territory” means all countries of the world.

1.152    “Third Party” means any entity other than Precigen or Ziopharm or an
Affiliate of either of them.

1.153    “Third Party Licenses” has the meaning set forth in Section 2.1(e).

1.154    “Third Party Payment” any payment made by Ziopharm or its Affiliates to
any Third Party in respect of any license to any Patent owned or controlled by a
Third Party that that is reasonably necessary to practice the subject matter
claimed in the Licensed Patents in connection with the Development, manufacture
or Commercialization of (a) the Gorilla IL-12 Products in the HPV Field, or
(b) the Gorilla IL-12 Products in the Field, but outside of the HPV Field, as
applicable.

1.155    “Trademark” means any word, name, symbol, color, shape, designation or
device or any combination thereof, including any trademark, service mark, trade
name, trade dress, brand name, product configuration, domain name, logo, design
or business symbol, that functions as an identifier of source, origin or
membership, whether or not registered, and all statutory and common law rights
therein, and all registrations and applications therefor, together with all
goodwill associated with, or symbolized by, any of the foregoing.

1.156    “Transition Period” shall have the meaning set forth in Section 4.5(a).

1.157    “Transition Services” shall have the meaning set forth in
Section 4.5(a).

1.158    “Treat” means delivery of a therapy to a human patient who has received
a cancer diagnosis for the treatment of that cancer, including the prevention of
the reoccurrence of any such cancer. “Treatment” has its correlative meaning.

 

15.



--------------------------------------------------------------------------------

1.159    “U.S.” means the United States of America, including all possessions
and territories thereof.

1.160    “Underpaying Party” has the meaning set forth in Section 6.7.

1.161    “Valid Claim” means (a) a claim of an issued, unexpired patent within
the Licensed Patents that has not been revoked, disclaimed, abandoned or held
invalid or unenforceable by a court or other body of competent jurisdiction in
an unappealed or unappealable decision and (b) a claim of any patent application
within a Licensed Patent, which claim was pending as of the Effective Date and
has an effective priority date that is less than five years prior to the
then-current date.

1.162    “Ziopharm Agreement” means that certain Exclusive Channel Partner
Agreement by and between Intrexon and Ziopharm, dated January 6, 2011, as
amended by the First Amendment to Exclusive Channel Partner Agreement effective
September 13, 2011; the Second Amendment to the Exclusive Channel Partner
Agreement effective March 27, 2015 (the “Second ECP Amendment”) and the Third
Amendment to Exclusive Channel Partner Agreement effective June 29, 2016, as
assigned by Intrexon to Precigen.

1.163    “Ziopharm Gorilla Inventions” has the meaning set forth in
Section 7.1(b).

1.164    “Ziopharm Gorilla Patents” has the meaning set forth in Section 7.1(b).

1.165    “Ziopharm Indemnitees” has the meaning set forth in Section 9.1.

ARTICLE 2

LICENSES AND EXCLUSIVITY

2.1    License to Ziopharm for Licensed Products.

(a)    License to Ziopharm for Exclusive Products. Precigen hereby grants
Ziopharm (i) an exclusive (even as to Precigen and its Affiliates except as
provided in Section 2.1(c) below), royalty-bearing license, with the right to
sublicense through multiple tiers in accordance with Section 2.1(d), under the
Licensed Intellectual Property (other than the Switch Intellectual Property and
the Adenovirus Production Patents) to research, develop, make, have made, use,
sell, have sold, offer for sale and import Exclusive Products in the Field in
the Territory, (ii) a non-exclusive license, with the right to sublicense in
accordance with Section 2.1(d), under the Switch Intellectual Property to
research, develop, make, have made, use, sell, have sold, offer for sale and
import Exclusive Products in the Field in the Territory and (iii) a
non-exclusive license, with right to sublicense in accordance with
Section 2.1(d), under the Adenovirus Production Patents to research, develop,
make, have made, use, sell, have sold, offer for sale and import IL-12 Products
in the Field in the Territory. For clarity, the foregoing license grant includes
the right to make and have made Activator Ligands and Accessory Material Agents
for use in connection with Licensed Products in the Field.

(b)    License to Ziopharm for Accessory Material Agents and Non-Exclusive
Products. Precigen hereby grants Ziopharm (i) a non-exclusive, royalty-bearing
license, with the right to sublicense through multiple tiers in accordance with
Section 2.1(d),

 

16.



--------------------------------------------------------------------------------

under the Licensed Intellectual Property to research, develop, make, have made,
use, sell, have sold, offer for sale and import Non-exclusive Products in the
Field in the Territory and (ii) an exclusive license, with the right to
sublicense in accordance with Section 2.1(d), under the Sleeping Beauty
Intellectual Property to research, develop, make, have made, use, sell, have
sold, offer for sale and import TCR Non-Exclusive Products in the Field in the
Territory. For clarity, the foregoing license grant includes the right to make
and have made Activator Ligands and Accessory Material Agents for use in
connection with Licensed Products in the Field.

(c)    Precigen Retained Rights. Notwithstanding the rights granted to Ziopharm
in Section 2.1(a) and 2.1(b), Precigen may research, develop, manufacture and
commercialize (i) products outside of the Exclusive Products in the Field in the
Territory (subject to the grant of the exclusive license under the Sleeping
Beauty Intellectual Property with respect to TCR Non-exclusive Products in the
Field) and (ii) products outside the Field. Further, Precigen retains the right
to practice the Licensed Intellectual Property in the Field in the Territory
solely (i) as necessary to support the Gorilla Development Activities to the
extent in connection with its activities under the JDC or as specifically agreed
pursuant to the Gorilla Development Plan in accordance with the terms of this
Agreement and (ii) to perform any Transition Service pursuant to this Agreement.

(d)    Sublicenses; Assignments.

(i)    Ziopharm may grant sublicenses through multiple tiers, under any or all
of the rights granted in Section 2.1(a) and Section 2.1(b) to its Affiliates.

(ii)    Ziopharm may grant sublicenses through multiple tiers, under any or all
of the rights granted in Section 2.1(a) and Section 2.1(b) (other than the
Switch Intellectual Property), to Third Parties upon written notice to Precigen
solely to the extent reasonably necessary for contract manufacturing activities
or Commercialization of Licensed Products with respect to any Licensed Product
developed by or on behalf of Ziopharm or its Affiliates. Notwithstanding the
foregoing, the Switch Intellectual Property may be sublicensed under this
Section 2.1(d)(ii) solely to the extent such is for use in conjunction with a
specific Licensed Product.

(iii)    In addition, solely with respect to any Exclusive Product or any TCR
Non-Exclusive Product, Ziopharm shall also have the right to grant sublicenses
through multiple tiers under any or all of the rights granted in Section 2.1(a)
and Section 2.1(b) (other than the Switch Intellectual Property) to Third
Parties upon written notice to Precigen in connection with any Research,
Development or Commercialization collaboration of such Exclusive Product or TCR
Non-Exclusive Products. Notwithstanding the foregoing, the Switch Intellectual
Property may be sublicensed under this Section 2.1(d)(iii) solely to the extent
such is for use in conjunction with a specific Exclusive Product or specific TCR
Non-Exclusive Product.

(iv)    Except as set forth above, Ziopharm shall not have the right to
sublicense any or all of the rights granted under this Agreement to Third
Parties to Research, Develop, manufacture or Commercialize products of Third
Parties without Precigen’s prior written consent.

 

17.



--------------------------------------------------------------------------------

(v)    Each agreement in which Ziopharm grants a sublicense shall be consistent
with the relevant terms and conditions of this Agreement. Ziopharm shall remain
responsible for the compliance of its Sublicensees with the terms and conditions
of this Agreement.

(vi)    In addition to the foregoing, Ziopharm shall have the right to [***].

(e)    Third Party Licenses. All Licensed Intellectual Property licensed to
Precigen from a Third Party and sublicensed to Ziopharm under this Agreement are
subject to and subordinate to the terms of the applicable license agreements
with Third Parties set forth on Exhibit F (the “Third Party Licenses”). Each
Party will fully comply with the terms of any such Third Party License, and
Ziopharm shall remain solely responsible for the payment of any royalty,
milestone, and other payment obligations, if any, due to Third Parties in
connection with exercise of the licenses granted to Ziopharm under this
Agreement. Ziopharm shall make all such payments timely in accordance with the
terms of the applicable Third Party license. Precigen covenants not to, without
the prior written consent of Ziopharm, amend any Third Party License in such a
manner that would diminish the rights granted to Ziopharm under this Agreement,
materially change any obligations under such Third Party License that would
impact Ziopharm hereunder or increase any payment obligation of Ziopharm
pursuant to such Third Party License.

2.2    Exclusivity. Each of Precigen and Intrexon hereby covenants that, during
the Term, neither it nor its Affiliates will (a) grant or offer any license or
other rights to a Third Party, or otherwise discuss or negotiate with any Third
Party the terms of any such license or rights, or (b) conduct any activities,
whether independently or with or for the benefit of a Third Party, in each case
of (a) and (b) with respect to the use of any Licensed Intellectual Property to
research, develop, manufacture or commercialize any Exclusive Product in the
Field or with respect to the use of any Sleeping Beauty Intellectual Property as
Covered by [***] and [***] to research, develop, manufacture or commercialize
any TCR Product in the Field. In addition, (i) for a period of three (3) years
following the Effective Date, Precigen shall not, either itself or through an
Affiliate or Sublicensee, research, develop, manufacture or commercialize any
biological product, process or therapy that is comprised of a regulatable switch
that controls expression of IL-12 that is expressed by any viral vector for
Oncology, and (ii) for a period of three (3) years following the Effective Date
research, develop, manufacture or commercialize one or more TCRs designed for
Neo-antigens for Oncology (each, a “Competing Program”). Notwithstanding the
foregoing, the foregoing limitation with respect to any Competing Program shall
not apply to a Third Party that acquires Precigen or its Affiliates if at the
time of the acquisition the Acquired Party had an ongoing Competing Program,
provided that none of the intellectual property of Precigen is thereafter used
for, or incorporated into, the Competing Program.

2.3    Development Responsibilities. Ziopharm will have the exclusive right to
conduct, and be solely responsible for all aspects of, the Research, Development
and manufacture of Licensed Products and setting the regulatory strategy for
seeking Regulatory Approvals (including any Pricing Approvals) for Licensed
Products in the Field in the Territory.

 

18.

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

2.4    Regulatory Responsibilities. Ziopharm shall have the exclusive right to
prepare and shall own all Regulatory Materials (including all INDs, BLAs, NDAs,
MAAs and Regulatory Approvals) for each Licensed Product in the Field in the
Territory. Precigen shall not submit any Regulatory Materials for Licensed
Products in the Field in the Territory without the prior written consent of
Ziopharm. Except as expressly requested by Ziopharm in writing, Precigen shall
not communicate with respect to the Licensed Products in the Field with any
Regulatory Authority, unless so required to comply with applicable Laws, in
which case Precigen shall promptly notify Ziopharm of such requirement under
applicable Laws and, to the extent practicable and permitted under applicable
Laws, shall submit any proposed communication to Ziopharm for prior approval or,
if not practicable or permitted, shall provide Ziopharm with a copy or summary
thereof as soon as reasonably practicable thereafter.

2.5    Commercialization Responsibilities. Ziopharm will have the exclusive
right to conduct, and be solely responsible for all aspects of, the
Commercialization of Licensed Products in the Field in the Territory, including:
(a) developing and executing a commercial launch and pre-launch plan,
(b) negotiating with applicable Governmental Authorities regarding the price and
reimbursement status of Licensed Products; (c) marketing and promotion;
(d) booking sales and distribution and performance of related services;
(e) handling all aspects of order processing, invoicing and collection,
inventory and receivables; (f) providing customer support, including handling
medical queries, and performing other related functions; (g) conforming its
practices and procedures to applicable Laws relating to the marketing, detailing
and promotion of Licensed Products in the Territory; and (h) manufacturing of
Licensed Products for commercial use.

2.6    Diligence.

(a)    Development and Commercialization.

(i)    As of the Effective Date, Ziopharm shall use Commercially Reasonable
Efforts to (A) Develop, including seeking Regulatory Approval for CD19 CAR
Products and IL-12 Products in the Field (other than the HPV Field) in the
Territory and (B) to Commercialize each CD19 CAR Product and IL-12 Product for
which it has obtained Regulatory Approval in the Field (other than the HPV
Field) in the Territory.

(ii)    Starting as of the second (2nd) anniversary of the Effective Date,
Ziopharm shall use Commercially Reasonable Efforts to (A) Develop, including
seeking Regulatory Approval for TCR Exclusive Products in the Field in the
Territory (other than the HPV Field) and (B) to Commercialize each TCR Exclusive
Product for which it has obtained Regulatory Approval in the Field (other than
the HPV Field) in the Territory.

(b)    No Other Obligation to Develop or Commercialize. Notwithstanding anything
contained in this Agreement to the contrary, except as expressly set forth in
Section 2.6(a), Ziopharm shall have no obligation to further Develop or
Commercialize Licensed Products and shall not be liable to Precigen or its
Affiliates for any failure to do so.

2.7    No Implied Licenses. Except as explicitly set forth in this Agreement,
neither Party shall be deemed by estoppel or implication to have granted the
other Party any license or other right to any intellectual property of such
Party. Precigen specifically reserves all rights not expressly granted to
Ziopharm under this Agreement.

 

19.



--------------------------------------------------------------------------------

ARTICLE 3

EXISTING AGREEMENTS

3.1    Termination of Ziopharm Agreement. The Parties hereby agree to terminate
the Ziopharm Agreement. All rights and licenses granted by Intrexon to Ziopharm
under the Ziopharm Agreement and all rights and licenses granted by Ziopharm to
Intrexon, such rights and licenses assigned by Intrexon to Precigen, under the
Ziopharm Agreement shall terminate. For clarity, the Parties acknowledge and
agree that the provisions of Section 10.4 of the Ziopharm Agreement shall not
apply to this termination of the Ziopharm Agreement by mutual written consent.
Any provisions of the Second ECP Amendment that survive termination of the
Ziopharm Agreement as a result of Section 5.3 of the Second ECP Amendment shall
terminate upon the earlier of termination of the Merck Agreement and the
provision of Merck’s consent to the transfer of all of Ziopharm’s obligations
and right, title and interest in the Merck Agreement to Precigen as set forth in
Section 3.3. Section 6.1 of the Second ECP Amendment shall not survive
termination of the Ziopharm Agreement. In the event of any conflict between the
surviving terms of the Ziopharm Agreement and the terms of this Agreement, the
terms of this Agreement shall control, except with respect to any Section,
including but not limited to Sections 3.3 and 6.1 of the Second ECP Amendment as
related to the Merck Agreement until such termination of the Merck Agreement.
Notwithstanding, anything to the contrary, Ziopharm as a condition of entering
this Agreement remains obligated to pay all outstanding invoices generated under
the Ziopharm Agreement incurred through the Effective Date of this Agreement.

3.2    Assignment of Assigned Contracts.

(a)    MDACC Research Agreement and 2015 MDACC License.

(i)    Precigen, on behalf of itself and its Affiliates (including Intrexon),
hereby agrees to use diligent good faith efforts to amend the MDACC Research
Agreement or otherwise make such arrangements as are reasonably necessary to
ensure that the full benefit of all future contractual rights under the MDACC
Research Agreement vest in Ziopharm and Precigen shall secure future rights for
Ziopharm equivalent to those it would enjoy from having the MDACC Research
Agreement assigned to it as of the Effective Date.

(ii)    Precigen, on behalf of itself and its Affiliates (including Intrexon),
hereby agrees to use diligent good faith efforts to assign to Ziopharm the
future right, title and interest in new patents that would otherwise be licensed
to Precigen under the 2015 MDACC License after the Effective Date and to make
such arrangements as are reasonably necessary to ensure that the full benefit of
the future contractual rights under the 2015 MDACC License vest in Ziopharm.

(iii)    Notwithstanding the above, Precigen shall retain rights to all
intellectual property and materials received through the MDACC Research
Agreement and 2015 MDACC License prior to the Effective Date, such right being
licensed herein as part of the Licensed Intellectual Property.

 

20.



--------------------------------------------------------------------------------

(iv)    Additionally, prior to the amendment of the MDACC Research Agreement and
2015 MDACC License, Precigen, on behalf of itself and its Affiliates (including
Intrexon), hereby agrees, within five (5) Business Days after the Effective
Date, to notify MDACC of this Agreement and request that (x) MDACC, on a going
forward basis, provide to Ziopharm and not Precigen or its Affiliates
information related to Exclusive Programs that is required to be provided to
Precigen or Intrexon under either the MDACC Research Agreement or the 2015 MDACC
License, and (y) MDACC permit Precigen (or Intrexon) to appoint employees of
Ziopharm (rather than Precigen or Intrexon) to any joint steering committee
under the MDACC Research Agreement and 2015 MDACC License. Upon the assent by
MDACC to such request, Precigen shall appoint two individuals designated by
Ziopharm to any such joint steering committee.

(b)    Assigned Contracts.

(i)    Precigen, on behalf of itself and its Affiliates (including Intrexon),
hereby agrees to use diligent good faith efforts to assign to Ziopharm all of
its right, title and interest in, the 2018 MDACC License, the Existing TCR CRADA
and the MDACC Sponsored Research Agreement (collectively, the “Assigned
Contracts”). The Assigned Contracts shall automatically be amended to include
any additional contracts that the Parties agree to assign to Ziopharm as part of
the Transition Services. Precigen shall not unreasonably withhold consent to
assign to Ziopharm any contract that relates to the Licensed Products in the
Field in the Territory. Without limiting the generality of the foregoing, until
such date as the Existing TCR CRADA is assigned to Ziopharm, Precigen, on behalf
of itself and its Affiliates (including Intrexon), shall (a) promptly provide
Ziopharm with all information provided by NCI with respect to any option granted
under the TCR Existing CRADA and (b) solely at the request of Ziopharm, elect to
exercise an option under the Existing TCR CRADA and allow Ziopharm full control
to negotiate the terms of the resulting license agreement directly with NCI.

(ii)    If despite Precigen’s diligent good faith efforts it is not able to
assign any Assigned Contract, then Precigen and Ziopharm shall make such
arrangements as are reasonably necessary to ensure that the full benefit of the
contractual rights under such agreement vest in Ziopharm and Precigen shall
secure rights for Ziopharm equivalent to those it would enjoy from having such
agreement assigned to it. Without limiting the generality of the foregoing,
Precigen shall amend the Existing Gorilla IL-12 CRADA to remove all provisions
relating to the Gorilla IL-12 Construct or shall terminate the Existing Gorilla
IL-12 CRADA as it relates to the Gorilla IL-12 Construct.

(iii)    Additionally, prior to the amendment of the Assigned Contracts,
Precigen, on behalf of itself and its Affiliates, hereby agrees, within five
(5) Business Days after the Effective Date, to notify MDACC and NCI of the
existence of this Agreement and request that (x) MDACC and NCI, as applicable,
on a going forward basis, provide to Ziopharm and not Precigen or its Affiliates
information related to the Assigned Contracts that is required to be provided to
Precigen or its Affialites under either any such Assigned Contract, and
(y) MDACC and NCI, as applicable, permit Precigen (or Intrexon) to appoint
employees of Ziopharm (rather

 

21.



--------------------------------------------------------------------------------

than Precigen or Intrexon) to any joint steering committee under any such
Assigned Contract. Upon the assent by NCI and MDACC to such request, Precigen
shall appoint two individuals designated by Ziopharm to any such joint steering
committee.

3.3    Relinquishment of Rights and Obligations under Merck Agreement. Precigen,
on behalf of itself and its Affiliates (including Intrexon), hereby agrees to
use diligent good faith efforts to obtain Ares Trading’s consent to the transfer
of all of Ziopharm’s obligations and right, title and interest in the Merck
Agreement to Intrexon or its’ Affiliate. As between the Parties, from and after
the Effective Date, Precigen agrees to perform all obligations of Ziopharm under
the Merck Agreement (other than the obligation of exclusivity set forth in
Section 2.5 of the Merck Agreement), and, other than the obligation of
exclusivity set forth in Section 2.5 of the Merck Agreement, Ziopharm shall not
be responsible for any obligations under the Merck Agreement. For clarity,
Section 6.7 addresses Ziopharm’s sole ongoing payment obligation related to the
payments owed to Ares Trading by Intrexon under Section 4.5(e) of the Merck
Agreement. Nothing in this Agreement shall prohibit, and Ziopharm shall have the
right to negotiate a separate agreement with Ares Trading regarding obtaining
rights to any intellectual property rights owned or controlled by Ares Trading
relating to [***]. Promptly following the Effective Date, the Parties shall
cooperate in good faith, on Precigen’s request and at Precigen’s cost, to
transfer all activities and rights related to CD33 under the Merck Agreement to
Precigen, including the Existing Viral CD33 Trial, as set forth in Article 4.

3.4    Mutual Release and Covenant Not to Sue.

(a)    The Parties, on behalf of themselves, their predecessors, successors,
direct and indirect parent companies, direct and indirect subsidiary companies,
companies under common control with any of the foregoing, affiliates and
assigns, and its and their past, present, and future officers, directors,
shareholders, interest holders, members, partners, attorneys, agents, employees,
insurers, managers, representatives, assigns and successors in interest, and all
persons acting by, through, under or in concert with them, and each of them,
hereby release and discharge the other Parties, together with their
predecessors, successors, direct and indirect parent companies, direct and
indirect subsidiary companies, companies under common control with any of the
foregoing, affiliates and assigns and its and their past, present, and future
officers, directors, shareholders, interest holders, members, partners,
attorneys, agents, employees, managers, representatives, assigns and successors
in interest, and all persons acting by, through, under or in concert with them,
and each of them (the Parties’ “Releasees”, as applicable), from all known and
unknown charges, complaints, claims, grievances, liabilities, obligations,
promises, agreements, controversies, damages, actions, causes of action, suits,
rights, demands, costs, losses, debts, penalties, fees, wages, medical costs,
pain and suffering, mental anguish, emotional distress, expenses (including
attorneys’ fees and costs actually incurred) and punitive damages, of any nature
whatsoever, known or unknown, which either Party has, or may have had, against
the other Party, whether or not apparent or yet to be discovered, or which may
hereafter develop (“Potential Claims”), for any acts or omissions, prior to the
Effective Date, related to or arising from the Ziopharm Agreement, including but
not limited to the Second ECP Amendment, the Merck Agreement, the MDAAC Research
Agreement, and each other agreement between Ziopharm and either Precigen or
Intrexon, except for any Potential Claims arising from any provisions that
survive the termination of the Ziopharm Agreement and the Second ECP Amendment
in accordance with Section 3.1 of this Agreement (the “Released

 

22.

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

Claims”). For avoidance of doubt, the Released Claims shall not include any
Potential Claims: (a) for acts or omissions that occur on or after the Effective
Date; (b) related to or arising from any provisions that survive the termination
of the Ziopharm Agreement and the Second ECP Amendment in accordance with
Section 3.1 of this Agreement; or (c) related to or arising from any rights or
obligations set forth in this Agreement.

(b)    Each Party agrees and hereby covenants that it will not, directly or
indirectly, on its own behalf or acting on behalf of or through any other person
or entity, initiate or maintain any lawsuit, arbitration or other proceeding,
whether legal or equitable, against any other Party or its Releasees, arising
from or related to the Released Claims.

ARTICLE 4

TECHNOLOGY AND INVENTORY TRANSFER; REGULATORY

4.1    Transfer of Licensed Know-How; Ongoing Transfers.

(a)    Initial Precigen Transfer to Ziopharm. At the request of Ziopharm,
provided that such request is made within forty-five (45) days after the
Effective Date and provided further that such information is not already in the
possession of Ziopharm, Precigen shall reasonably provide Ziopharm with
(i) complete and accurate copies of all Licensed Know-How in writing and
existence as of the Effective Date and (ii) any Accessory Material Agents and/or
Activator Ligands, in each case, that is in Precigen’s possession and Control
and that Ziopharm determines (in its reasonable discretion) will be reasonably
necessary or useful for Ziopharm to practice the licenses granted to Ziopharm in
Section 2.1(a) and 2.1(b), including any Accessory Material Agents set forth in
the letter agreement referenced in Section 1.8, but excluding any
manufacturing-related Licensed Know-How to the extent the transfer of the same
requires the consent of a Third Party, which transfer shall be performed under
Section 4.1(c) (the “Initial Technology Transfer”). Precigen shall reasonably
cooperate with Ziopharm in good faith to identify any Licensed Know-How that
would be necessary or useful for the Development and Commercialization of
Licensed Products hereunder or the practice of the licenses granted to Ziopharm
pursuant to Sections 2.1(a) and 2.1(b) and to allocate any Accessory Material
Agents and/or Activator Ligands for use, as between the Parties.

(b)    Initial Ziopharm Transfer to Precigen. At the request of Precigen,
provided that such request is made within forty-five (45) days after the
Effective Date and provided further that such information is not already in the
possession of Precigen, Ziopharm shall reasonably provide Precigen with
(i) complete and accurate copies of all material Information in writing and
existence as of the Effective Date and (ii) any Accessory Material Agents and/or
Activator Ligands, in each case, that is in Ziopharm’s possession and Control
(including that which is in MDACC’s possession that Ziopharm can, without
payment or undue effort, cause to be provided to Precigen) and that Precigen
determines (in its reasonable discretion) will be reasonably necessary or useful
for Precigen to practice its retained rights under the Licensed Intellectual
Property, but excluding any manufacturing-related Information to the extent the
transfer of the same requires the consent of a Third Party, which transfer shall
be performed under Section 4.1(d) and excluding any Information that is not
related to the Licensed Products (the “Initial Ziopharm Technology Transfer”).
Ziopharm shall reasonably cooperate with Precigen in good faith to identify any
Information described in this Section 4.1(b) that

 

23.



--------------------------------------------------------------------------------

would be necessary or useful the practice of Precigen’s retained rights under
the Licensed Intellectual Property and to allocate any Accessory Material Agents
and/or Activator Ligands for use, as between the Parties.

(c)    Manufacture Technology Transfer to Ziopharm. Notwithstanding, but without
limiting Section 4.1(a) or 4.5(c), Ziopharm acknowledges that the transfer of
certain Licensed Know-How is related to the manufacture of Licensed Products,
Activator Ligand, and Accessory Material Agents, including manufacturing and
controls information and biologic manufacturing and process development
technology, and such technology or Information may be subject to the consent of
one or more Third Party contract manufactures. Precigen shall use commercially
reasonable efforts to obtain any such consents required for the transfer of any
such manufacturing related Information and, upon obtaining such consent, to
transfer such manufacturing-related Licensed Know-How to Ziopharm to enable
Ziopharm to manufacture Licensed Products, Activator Ligand and Accessory
Material Agents. Ziopharm shall reasonably cooperate with Precigen in connection
with such consent and transfer.

(d)    Manufacture Technology Transfer to Precigen. Notwithstanding, but without
limiting Section 4.1(b) or 4.5(c), Precigen acknowledges that the transfer of
certain Information described in Section 4.1(b) is related to the CD33 trial and
Accessory Material Agents, including manufacturing and controls information and
biologic manufacturing and process development technology, and such technology
or Information may be subject to the consent of one or more Third Party contract
manufactures. Ziopharm shall use commercially reasonable efforts to obtain any
such consents required for the transfer of any such manufacturing related
Information and, upon obtaining such consent, to transfer such
manufacturing-related Information to Precigen to enable Precigen to advance CD33
and Accessory Material Agents. Precigen shall reasonably cooperate with Ziopharm
in connection with such consent and transfer.

4.2    Technology Transfer Costs. Other than as may be agreed as a Transition
Service hereunder, each Party requesting transfer under Section 4.1 shall
reimburse the other Party’s out-of-pocket expenses and FTE costs incurred to
perform any technology transfer, including any amounts paid in consideration for
manufacturing support following such technology transfer. Each Party shall
invoice the other Party on a monthly basis for the foregoing costs incurred by,
and shall pay the amount invoiced within thirty (30) days after the date of any
such invoice.

4.3    IL-12 Product Supply.

(a)    Inventory Transfer. On Ziopharm’s reasonable request following the
Effective Date, Precigen shall transfer to Ziopharm or its designee some or all
of its inventory of IL-12 Products (including all final product, drug substance,
intermediates, works-in-process, formulation materials, reference standards,
drug product clinical reserve samples, packaged retention samples, and the like)
that is then in the possession or Control of Precigen or its Affiliates or
sublicensees and in quantities reasonably requested by Ziopharm; provided that
Ziopharm shall pay Precigen a price equal to Precigen’s historical cost plus
[***] percent ([***]%) for any such transferred IL-12 Product.

 

24.

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

4.4    Assumption of Supply. On Ziopharm’s reasonable request, Precigen shall,
and shall cause its Affiliates and sublicensees to, reasonably cooperate with
Ziopharm to facilitate orderly transition of the manufacture of IL-12 Products
to Ziopharm or its designee, including by assigning or amending as appropriate,
upon request of Ziopharm, any agreements or arrangements with Third Party
contract manufacturers to Ziopharm or, to the extent any such Third Party
agreement or arrangement is not assignable to Ziopharm, reasonably cooperating
with Ziopharm to facilitate the entry by Ziopharm into a contract directly with
such contract manufacturer(s).

4.5    Transition Services.

(a)    Transition Services. Precigen agrees to provide or cause to be provided
to Ziopharm the services listed on Exhibit C (the “Agreed Services”). Without
limiting the foregoing, for a period of thirty (30) days following the Effective
Date, Ziopharm shall have an opportunity to identify additional activities that
Precigen was performing with respect to the Licensed Product or the Development
thereof as of the Effective Date that it would like Precigen to continue to
perform under this Agreement for a specified period to enable the smooth
transition of activities in relation to the Licensed Products to Ziopharm. Upon
identification of such activities by Ziopharm, Precigen shall reasonably
determine whether it can continue to provide such services and, upon Precigen’s
consent (which shall not be unreasonably withheld), the Parties shall include
such activities as Agreed Services hereunder and shall update Exhibit C to
reflect the same. In no event shall any Agreed Services continue for a period
longer than one (1) year without the prior written consent of Precigen, which
consent may be withheld at Precigen’s sole discretion. Without limiting the
foregoing, for a period of one (1) year from the Effective Date (or such later
date agreed by the Parties in writing) (the “Transition Period”), Ziopharm may
request that Precigen provide or continue to perform additional services related
to any Licensed Product other than the Agreed Services, including, as
applicable, the (i) transition to Ziopharm or its designee some or all of any
clinical or non-clinical trials for a Licensed Products in the Field and the
activities related to or supporting such trials, (ii) the continued conduct of
any non-clinical or clinical trials for any Licensed Product in the Field, for a
reasonable period of time requested by Ziopharm, (iii) ongoing services related
to the manufacturing of Licensed Products or (iv) the termination or wind-down
of non-clinical or clinical trials; in each case as requested by Ziopharm, (the
“Additional Services” and together with the Agreed Services, the “Transition
Services”). The Parties will negotiate terms for the provision of such
Additional Services, provided that, for clarity, Precigen will not be obligated
to provide any Additional Services unless Precigen consents to do so, which
consent may be withheld at Precigen’s sole discretion. Precigen agrees that is
shall perform all Transition Services in the same or substantially similar
manner, in all material respects, in which Precigen generally performs or has
performed similar services for its own product development business, provided
that, unless otherwise agreed in writing (including as may be agreed and forth
on Exhibit C for a specific Transition Service), Precigen’s obligations to
perform any Transition Services shall not extend beyond the Transition Period.

(b)    Service Fees; Invoicing. Any and all service fees charged by Precigen,
either directly, through its Affiliates or through Third Party contractors shall
(i) with respect to the Agreed Services, be set forth in Exhibit C and (ii) with
respect to the Additional Services, be agreed by the Parties in writing. Unless
otherwise agreed by the Parties in writing, or as set forth

 

25.



--------------------------------------------------------------------------------

on Exhibit C with respect to payment for specific Agreed Services, Precigen will
aggregate and invoice in a single invoice each month all of its service fees for
any Transition Services that are payable by Ziopharm for the Transition Services
performed in such month. Precigen’s service fees will be invoiced monthly, in
arrears, and Ziopharm shall pay all undisputed invoices within thirty (30) days
of the date of receipt of such invoice.

(c)    Third Party Consents. Without limiting Section 4.3(a) , Precigen shall
use commercially reasonable efforts to obtain any waivers, permits, consents or
similar approvals from any Third Parties or Governmental Authorities that are
reasonably necessary for Precigen to perform or Ziopharm to receive the
Transition Services, as applicable (each a “Consent”). Ziopharm shall be solely
responsible for the costs paid to any Third Party or Governmental Authority in
respect of obtaining any such Consent; provided, however, that Precigen shall
notify Ziopharm in advance of any known costs associated with obtaining such
Consents and obtain Ziopharm’s written approval of such consent fee prior to
Precigen agreeing to pay such fee and prior to Ziopharm being liable for any
such fee. If, after thirty (30) days using its commercially reasonable efforts,
or such longer period as may be requested by Ziopharm, Precigen is unable to
obtain any Consent, the Parties shall work together in good faith to agree upon
a commercially reasonable alternative arrangement in respect of such Transition
Service for which a Consent is required but has not been obtained to the maximum
extent possible and shall then perform any such alternative as a Transition
Service hereunder.

(d)    Third Party Contracts. Precigen shall, to the extent reasonably possible
utilize any Third Party contracts on behalf of Ziopharm in the performance of
the Transition Services, and Ziopharm agrees to comply with the terms of any
Third Party contract to the extent relevant to the receipt of a Transition
Service, provided that Ziopharm has received prior written notification of the
terms of such Third Party contract, and provided, further, that, following
receipt of notification of such terms, Ziopharm may opt to not receive the
relevant Transition Service rather than comply with such terms. Where a Third
Party contract is required in order for the provision of the Transition Services
and such Third Party contract expires or is terminated by the relevant Third
Party, then Precigen shall use all reasonable efforts to perform the relevant
Transition Services itself or to provide a substitute of similar (but no lower)
quality and reputation, with the costs of retaining such substitute borne solely
by Precigen, unless otherwise agreed.

(e)    Intellectual Property. Ownership of all inventions and intellectual
property developed by or on behalf of Precigen in the performance of transition
services shall be determined in accordance with Section 7.1(c).

(f)    Early Termination. Prior to the expiration of the Transition Period and
subject to any limitations set forth on Exhibit C with respect to specific
Transition Services, Ziopharm may elect to terminate Precigen’s provision of
certain of the Transition Services by delivering written notice of such election
to Precigen. Such termination of the applicable Transition Services will be
effective no earlier than thirty (30) calendar days following Precigen’s receipt
of such notice, unless Precigen consents to a shorter period. Upon any
termination or reduction of any Transition Service and subject to any rights or
obligations that have accrued prior to termination, neither Party shall have any
further obligation to the other Party in respect of the Transition Services that
have been terminated.

 

26.



--------------------------------------------------------------------------------

4.6    Regulatory or Third Party Action or Inspection. Each Party shall
immediately notify the other Party as promptly as reasonably possible following
becoming aware of any Regulatory Authority inspections relating to (a) in the
case of Precigen, any of its products that utilizes or incorporates any
technology that is also used or incorporated in any Licensed Product, and (b) in
the case of Ziopharm, a Licensed Product that, in either case of (a) or (b) is
reasonably likely to have an impact on the other Party (each of (a) and (b), a
“Reporting Product” of such Party). To the extent permitted by applicable Law,
each Party shall have the right to be present at any such inspections and shall
have the opportunity to provide, review and comment on any responses that may be
required, in each case, to the extent applicable to such Party’s Reporting
Product(s). In the event a Party does not receive prior notice of any such
inspection, the Party shall notify the other Party as soon as practicable after
such inspection and shall provide the other Party with copies of all materials,
correspondence, statements, forms and records received or generated pursuant to
any such inspection to the extent permitted by applicable Law and to the extent
related to such other Party’s Reporting Product(s). In addition to such
obligations with respect to Regulatory Authority inspections, each Party shall
immediately notify the other Party of any material Information it receives
regarding any threatened or pending action or communication by or from any
Regulatory Authority that is reasonably likely to materially and adversely
affect the regulatory status of any Reporting Product(s) of such other Party;
provided, that such Party is permitted to disclosure such material Information,
including under applicable Law..

4.7    Rights of Reference. Within sixty (60) days following the Effective Date,
the Parties will negotiate in good faith and agree in writing to a separate
agreement setting forth the terms pursuant to which each Party would grant to
the other Party the right to reference and use the Drug Master Files (DMFs) or
other regulatory filings of such Party (the “Regulatory Exchange Agreement”).
The Parties acknowledge that the Regulatory Exchange Agreement shall be subject
to the agreement of the Parties in all respects, including with respect to the
permitted scope of such reference and use rights, including with respect to
specific products, development stages, fields of use, specific entities or
persons and territories.

ARTICLE 5

GORILLA IL-12 PROGRAM; JOINT DEVELOPMENT COMMITTEE

5.1    General; Performance Standards. Subject to the terms and conditions of
this Agreement, Ziopharm shall be responsible for the Development of the Gorilla
IL-12 Products pursuant to and in accordance with the Gorilla Development Plan.
As set forth in additional detail herein, Ziopharm shall be responsible for 80%
of the Gorilla Development Costs and Precigen shall be responsible for 20% of
the Gorilla Development Costs (which, for clarity are only with respect to the
Gorilla IL-12 Products for use in the Field but not the HPV Field) and the
Parties shall share in the Operating Profit (or Loss) for Gorilla IL-12 Products
in accordance with Section 6.2(a) and 6.2(b), as applicable.

5.2    Gorilla IL-12 Product-Development.

(a)    Responsibility; Historical Efforts. Ziopharm shall have the exclusive
right to Develop the Gorilla IL-12 Product(s) in Field, in accordance with the
Gorilla Development Plan, as may be amended from time to time. In recognition of
Precigen’s historical

 

27.



--------------------------------------------------------------------------------

efforts with respect to the research and development of Gorilla IL-12 Products,
Ziopharm shall reimburse Precigen for certain costs incurred by or on behalf of
Precigen or its Affiliates as set forth in Section 6.2(d).

(b)    Gorilla Development Plan. Within sixty (60) days following the Effective
Date, the Parties shall prepare the initial Gorilla Development Plan for review
by the JDC, which shall include all activities with respect to the Development
of the Gorilla IL-12 Products through [***]. In preparation of such meeting,
Precigen shall provide Ziopharm with all Information in Precigen’s possession or
Control reasonably related to the Development of the Gorilla IL-12 Products.
Following agreement on the initial Gorilla Development Plan, from time-to-time,
but at least in connection with the submission of a new Gorilla Development
Budget in accordance with Section 5.2(c), Ziopharm shall prepare updates to the
Gorilla Development Plan and shall submit such updates to the JDC for review and
comment. Once agreed, the initial Development Plan shall be attached to this
Agreement as Exhibit A.

(c)    Gorilla Development Budget. The initial Gorilla Development Budget
covering all Gorilla Development Activities set forth in the initial Gorilla
Development Plan shall be provided by Ziopharm to the JDC for review and comment
along with the initial Gorilla Development Plan. The Parties (through the JDC)
shall, subject to the remainder of this Section agree on such initial Gorilla
Development Budget. No later than October 1 of each calendar year following the
initial calendar year during the Term, Ziopharm shall submit an updated Gorilla
Development Budget to Precigen (through the JDC) for review and approval.
Notwithstanding the foregoing, if the JDC cannot agree on the initial Gorilla
Development Budget or any updated Gorilla Development Budget, then the matter
will be referred for resolution in accordance with Section 5.3(e), provided
further that if the Executive Officers cannot agree on the Gorilla Development
Budget, then the JDC shall identify that portion of the budget on which there is
agreement for cost sharing (such portion, the “Gorilla Agreed Budget”). For the
avoidance of doubt, Ziopharm shall have no final decision making authority with
respect to the amounts set forth in any Gorilla Agreed Budget, which must be
agreed by the JDC, provided further that any Gorilla Development Costs incurred
by or on behalf of Ziopharm that are in excess of the Gorilla Agreed Budget
shall be subject to off-set against amounts otherwise owed to Precigen in
accordance with Section 6.2(b).

(d)    Development Costs. Except as set forth in Section 6.2(b), Ziopharm shall
bear all Gorilla Development Costs and all cost of any Development of any
Gorilla IL-12 Products in the HPV Field.

5.3    Joint Development Committee.

(a)    Formation; Composition. Within 20 days after the Effective Date, the
parties shall establish a Joint Development Committee composed of two
(2) representatives of each Party, each of whom shall have appropriate technical
credentials, experience, knowledge, and authority within such party’s
organization to make the decisions required of the JDC. Each Party may change
its representatives to the JDC from time to time in its sole discretion,
effective upon written notice to the other party of such change. The JDC will be
chaired by Ziopharm, which shall designate one of its JDC representatives as
chairperson.

 

28.

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

(b)    Responsibilities and Authority. The JDC’s overall responsibility shall be
to oversee the conduct of the Gorilla IL-12 Program and Development of the
Gorilla IL-12 Products and to encourage and facilitate ongoing cooperation and
communication between the Parties. In particular, the JDC shall:

(i)    periodically review and provide comments to the Gorilla Development Plans
and Gorilla Development Budgets, including, in the event that the Parties do not
agree on the initial or updated Gorilla Development Budget(s) agreeing on the
Gorilla Agreed Budget, as set forth in Section 5.2(c);

(ii)    discuss the protocol for the first phase 1 trial for any Gorilla IL-12
Product hereunder including, without limitation, the endpoint and goals of such
trial, which shall be set forth in the Gorilla Development Plan;

(iii)    monitor the progress of Gorilla Development Activities, and review and
discuss the results thereof;

(iv)    discuss and attempt to address scientific or technical issues arising in
the course of the Gorilla Development Activities; and

(v)    perform such other duties as are specifically delegated to the JDC in
this Agreement or otherwise agreed by the Parties.

(c)    Meetings. The JDC shall meet as deemed necessary by the members of the
JDC. The JDC may meet in person or by means of telecommunication (telephone,
video, or web conferences). The location of in-person JDC meetings will be
mutually agreed by the Parties in good faith. Each party shall be responsible
for all of its own expenses of participating in JDC meetings.

(d)    Minutes. Ziopharm shall be responsible for preparing definitive minutes
of each JDC meeting. The chairperson shall circulate a draft of the minutes of
each meeting to all members of the JDC for comments within 30 days after such
meeting. Such minutes shall provide a description, in reasonable detail, of the
discussions at the meeting and shall document all actions and determinations
approved by the JDC at such meeting. Without limiting the generality of the
foregoing, any amendment or update to the Gorilla Development Plan that is
approved at a JDC meeting (including the Gorilla Development Budget therein and,
if applicable the Gorilla Agreed Budget), and any pre-clinical or clinical study
protocol or any amendment thereto that is approved at a JDC meeting shall be
attached to the minutes of such meeting. The Parties shall promptly discuss any
comments on such minutes and finalize the minutes no later than the date of the
next JDC meeting.

(e)    Decision-Making. Subject to Section 5.2(c) and Section 5.3(f) the
decisions of the JDC shall be made by unanimous vote, with each party’s
representatives on the JDC collectively having one vote. No vote of the JDC may
be taken unless at least one of each party’s representatives is present for the
vote. Each party shall be responsible for ensuring that, at all times, its
representatives on the JDC act reasonably and in good faith in carrying out
their respective responsibilities hereunder.

 

29.



--------------------------------------------------------------------------------

(f)    JDC Dispute Resolution. If the JDC cannot reach consensus with regard to
any matter within its authority within ten (10) Business Days after such matter
has been brought to the JDC’s attention, then such matter shall be referred to
the Chief Executive Officer of Precigen and the Chief Executive Officer of
Ziopharm, who shall each designate a member of their Party’s Board of Directors,
after which the Parties’ Chief Executive Officers and the appointed members from
the Parties’ respective Board of Directors shall promptly meet and attempt in
good faith to resolve such issue within 30 days from the date upon which such
matter is referred to them. In the event that the parties respective executives
are unable to resolve such issue within thirty (30) days of the issue being
referred to them, then, subject to Section 5.2(c), and 5.3(g), Ziopharm’s
representatives on the JDC shall have the final decision making authority.

(g)    Limitation on Authority. The JDC shall have only such rights, powers and
authority as are expressly delegated to it under this Agreement and the JDC
shall not be a substitute for the rights of the Parties hereunder.
Notwithstanding any other provision of this Agreement to the contrary, the JDC
shall not have any right, power or authority:

(h)    to determine any issue in a manner that would conflict with the express
terms and conditions of this Agreement; or

(i)    to modify or amend the terms and conditions of this Agreement.

ARTICLE 6

COMPENSATION

6.1    Annual Licensing Payments. Within five (5) Business Days after the
Effective Date and each anniversary of the Effective Date during the Term,
Ziopharm shall pay to Precigen an annual license payment of one hundred thousand
Dollars ($100,000).

6.2    Gorilla IL-12 Products.

(a)    Profit and Loss Share in Field (but not the HPV Field).

(i)    Profit Share for Gorilla IL-12 Products in Field but outside of the HPV
Field. Subject to Section 6.2(a)(ii), the Parties shall share all Operating
Profits and all Operating Losses with respect to the Development and
Commercialization of each Gorilla IL-12 Product in the Field (but not in the HPV
Field, which is addressed in Section 6.2(b)) on the basis of twenty percent
(20%) to Precigen and eighty percent (80%) to Ziopharm, provided that Ziopharm
shall be entitled to deduct from any amount owed to Precigen under this
Section 6.2(a)(i) any amount of Development Credit accrued by Ziopharm (as
described in Section 6.2(a)(ii)).

(ii)    Development Credit. The Parties agree that Precigen’s obligation to bear
twenty percent (20%) of all Operating Losses in respect of the Gorilla IL-12
Program shall not require Precigen to make payments in respect of Gorilla
Development Costs in excess of twenty percent (20%) of the amounts set forth in
any agreed Gorilla Development Budget, or, if the Parties cannot agree on the
Gorilla Development Budget, the Gorilla Agreed Budget. However, in the event
that the Gorilla Development Costs exceed such agreed amounts, Ziopharm shall be
entitled to deduct from any payment of Precigen’s share of any Operating

 

30.



--------------------------------------------------------------------------------

Profits pursuant to Section 6.2(a)(i) an amount equal to [***] percent ([***]%)
of the difference between the amount set forth in the agreed Gorilla Development
Budget or, if applicable, the Gorilla Agreed Budget and the Gorilla Development
Costs actually incurred (such amounts the “Development Credit”). For clarity,
Ziopharm may carry over any Development Credits that accrue in any calendar
quarter to any subsequent calendar quarter.

(b)    Profit Share for Gorilla IL-12 Products in HPV Field. Precigen will have
the right commencing on the Effective Date to receive from Ziopharm fifty
percent (50%) of all Operating Profits (if any) with respect to the
Commercialization of each Gorilla IL-12 Product in the HPV Field. For the
avoidance of doubt, with respect to any calendar quarter for which Ziopharm
reports an Operating Loss with respect to Gorilla IL-12 Products in the HPV
Field, Ziopharm will bear all of such Operating Losses.

(c)    Profit Share Payments. Any amounts owed by Precigen pursuant to
Section 6.2(a)(i) or Section 6.2(b) shall be payable in accordance with
Section 6.5(g).

(d)    Historical Costs. In consideration for historical costs incurred by or on
behalf of Precigen and its Affiliates associated with historical development
efforts directed to Gorilla IL-12 Products, Ziopharm shall pay to Precigen a
total of one million dollars ($1,000,000) to cover historical expenses including
out of pocket expenses and internal FTE costs, payable in calendar quarterly
installments, as follows: within fifteen (15) days following each of
(i) December 31, 2018, (ii) March 31, 2019, (iii) June 30, 2019 and
(iv) September 30, 2019, Precigen shall issue an invoice to Ziopharm for two
hundred and fifty thousand dollars ($250,000), which Ziopharm shall pay the
undisputed amounts set forth on each invoice within thirty (30) days following
Ziopharm’s receipt thereof. Precigen shall provide Ziopharm with documented
evidence of such historical expenses thirty (30) days prior to the first
required payment hereunder.

6.3    Development Milestone Payments. On an Exclusive Program-by-Exclusive
Program basis, Ziopharm shall notify Precigen within thirty (30) days after the
first achievement by Ziopharm or its Affiliates of the following development
milestone events for each Exclusive Program. Thereafter, Precigen shall invoice
Ziopharm for the corresponding milestone payment, and Ziopharm shall pay each
such invoice within thirty (30) days after receipt thereof. No milestone
payments shall be due pursuant to this Section 6.2 as a result of achievement of
any milestone event by a Sublicensee.

 

Development Milestone Event

  

Milestone Payment

Initiation of the first [***] Clinical Trial    [***] Dollars ($[***]) First
Regulatory Approval in [***]    [***] Dollars ($[***]) First Regulatory Approval
by [***]    [***] Dollars ($[***]) First Regulatory Approval in [***]    [***]
Dollars ($[***]) Total    Fifty-two million five hundred thousand Dollars
($52,500,000)

 

31.

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

Each milestone payment is payable one time only for each Exclusive Program,
regardless of the number of times the corresponding event is achieved by an
Exclusive Product in each Exclusive Program and regardless of the number of
Exclusive Products in each Exclusive Program to achieve such event. Under no
circumstances shall Ziopharm be obligated to pay Precigen more than fifty-two
million five hundred thousand Dollars ($52,500,000) pursuant to this Section 6.2
for each Exclusive Program or more than [***] Dollars ($[***]) in total for all
four Exclusive Programs under this Agreement.

6.4    Sublicensing Income. Ziopharm shall pay to Precigen twenty percent (20%)
of all Sublicensing Income received by Ziopharm from each Sublicensee in
accordance with Section 6.5(g).

6.5    Ziopharm Royalties on Licensed Products.

(a)    Exclusive Royalty-Bearing Products. Subject to Section 6.5(d) and
Section 6.5(e) on an Exclusive Royalty-Bearing Product-by-Exclusive
Royalty-Bearing Product basis, Ziopharm shall pay to Precigen royalties on
aggregate annual Net Sales of all Exclusive Royalty-Bearing Products sold by
Ziopharm or its Affiliates in the Field in the Territory during the applicable
Royalty Term, as calculated by multiplying the applicable royalty rate by the
corresponding amount of incremental Net Sales of each Exclusive Royalty-Bearing
Product in the Field in the Territory in each calendar year.

 

Royalty Tier

  

Annual Net Sales of each Exclusive Royalty-Bearing

Product in the Territory

   Royalty Rate   1    For that portion of annual aggregate Net Sales of each
Exclusive Royalty-Bearing Product less than or equal to [***] Dollars ($[***])
     [***] %  2    For that portion of annual aggregate Net Sales of Exclusive
Royalty-Bearing Product greater than [***] Dollars ($[***]) and less than or
equal to [***] Dollars ($[***])      [***] %  3    For that portion of annual
aggregate Net Sales of Exclusive Royalty-Bearing Product greater than [***]
Dollars ($[***])      [***] % 

For example, if aggregate annual Net Sales of a particular Exclusive
Royalty-Bearing Product in the Field in the Territory is $1.3 billion in a
particular calendar year and aggregate annual Net Sales of a different Exclusive
Royalty-Bearing Product in the Field in the Territory is $200 million in the
same calendar year, then royalties payable by Ziopharm equal ([***]% of $[***])

 

32.

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

+ ([***]% of $[***]) + ([***]% of $[***]) + ([***]% of $[***]) = $[***]. For
clarity, Net Sales of an Exclusive Royalty-Bearing Product in all indications
shall be grouped together for the purpose of determining royalties owed under
this Section 6.5(a).

(b)    Non-Exclusive Products and TCR Products. Subject to Section 6.5(d) and
Section 6.5(e), on a Licensed Product-by-Licensed Product basis, Ziopharm shall
pay to Precigen royalties on aggregate annual Net Sales of all Non-Exclusive
Products and TCR Products sold by Ziopharm or its Affiliates in the Field in the
Territory during the applicable Royalty Term, as calculated by multiplying the
applicable royalty rate by the corresponding amount of incremental Net Sales of
each Non-Exclusive Product and TCR Product in the Field in the Territory in each
calendar year.

 

Royalty Tier

  

Annual Net Sales of each Non-Exclusive Product and

TCR Product in the Territory

   Royalty Rate   1    For that portion of annual aggregate Net Sales of each
Non-Exclusive Product and TCR Product less than or equal to [***] Dollars
($[***])      [***] %  2    For that portion of annual aggregate Net Sales of
each Non-Exclusive Product and TCR Product greater than [***] Dollars ($[***])
and less than or equal to [***] Dollars ($[***])      [***] %  3    For that
portion of annual aggregate Net Sales of each Non-Exclusive Product and TCR
Product greater than [***] Dollars ($[***])      [***] % 

For example, if aggregate annual Net Sales of a particular Non-Exclusive Product
or TCR Product in the Field in the Territory is $1.3 billion in a particular
calendar year and annual Net Sales of a different Non-Exclusive Product or TCR
Product in the Field in the Territory is $200 million in the same calendar year,
then royalties payable by Ziopharm equal ([***]% of $[***]) + ([***]% of $[***])
+ ([***]% of $[***]) + ([***]% of $[***]) = $[***]. For clarity, Net Sales of a
particular Non-Exclusive Product or Net Sales of a particular TCR Product, as
applicable, in all indications shall be grouped together for the purpose of
determining royalties owed under this Section 6.5(b).

(c)    Royalty Term. Ziopharm shall pay royalties under this Section 6.5, on a
country-by-country and Licensed Product-by-Licensed Product basis, on Net Sales
during the period of time beginning on the First Commercial Sale of such
Licensed Product in such country and continuing until the later of: (i) the
expiration or abandonment of the last-to-expire Valid Claim in such country
Covering such Licensed Product (a “Covering Claim” in such country for such
Licensed Product) and (ii) twelve (12) years after the First Commercial Sale of
such Licensed Product in such country (the “Royalty Term”).

 

33.

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

(d)    TCR Product Royalty Cap. The total payments owed by Ziopharm under
Section 6.5(b) as a result of Net Sales of TCR Products combined shall not
exceed one hundred million Dollars ($100,000,000).

(e)    Covering Claim Reduction. The royalty rates set forth in Section 6.5(a)
and Section 6.5(b) applicable to the Net Sales of any Licensed Product in any
country will be reduced by [***] percent ([***]%) during any period of the
Royalty Term when there exists no Covering Claim for such Licensed Product in
such country and there is no Regulatory Exclusivity for such Licensed Product in
such country.

(f)    Reserved

(g)    Reports and Payments. Within [***] ([***]) days after the end of each
calendar quarter during the Royalty Term, Ziopharm shall (i) deliver to Precigen
a statement, on a country-by-country and Licensed Product-by-Licensed Product
basis, of the amount of Sublicensing Income received during such calendar
quarter and gross sales and Net Sales of Licensed Products during the applicable
calendar quarter and a calculation of the amount of royalty payment due on such
sales for such calendar quarter; and (ii) pay all royalty payments, Sublicensing
Income payments and Makeup Payments due to Precigen for such calendar quarter.
In addition, with respect to any payments owed on account of Gorilla IL-12
Products, along with the royalty report, Ziopharm shall provide Precigen with a
reasonably detailed statement of its Development Costs and a reasonably detailed
statement of its Commercialization Costs (or in each case an estimate of any
portions thereof where actuals are not known as of such time) for each Gorilla
IL-12 Product as well as the a summary of the total Received Amounts allocable
to such Gorilla IL-12 Product in such calendar quarter and the total amount owed
to or payable by Precigen on account thereof, including whether any Development
Credits were generated during such quarter or applied to amounts payable in such
calendar quarter and whether any remaining Development Credits exist. Any net
payment owed from Ziopharm to Precigen in respect of Operating Profits shall be
paid within [***] ([***]) days following the delivery of the profit sharing
report (i.e. within [***] ([***]) days after the end of the calendar quarter).
The undisputed portion of any net payment owed from Precigen to Ziopharm in
respect of Operating Loss shall be paid within [***] ([***]) days following the
delivery of the profit sharing report.

6.6    Precigen Licensing Income and Royalties on CAR-T Products.

(a)    Precigen Licensing Income. Subject to Section 6.6(c) and Section 6.6(d),
in the event Precigen grants a CAR-T License to one or more licensees, Precigen
shall pay to Ziopharm [***] percent ([***]%) of all Licensing Income received by
Precigen from such licensee in accordance with Section 6.6(f).

(b)    CAR-T Royalties. Subject to Section 6.6(c) and Section 6.6(d), Precigen
shall pay to Ziopharm a [***] percent ([***]%) royalty on Net Sales of all CAR-T
Products sold by Precigen or its Affiliates for use in Oncology in the Territory
during the applicable CAR-T Royalty Term.

 

34.

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

(c)    CAR-T Cap. Subject to Section 6.6(d), the total payments owed by Precigen
under Section 6.6(a) and Section 6.6(b) combined shall not exceed one hundred
million Dollars ($100,000,000) (the “CAR-T Cap”).

(d)    CAR-T Royalty Reduction and CAR-T Cap Reduction. In the event Precigen or
its Affiliates are obligated to [***], then the royalty rate pursuant to
Section 6.6(a) shall be reduced to [***] percent ([***]%) and the CAR-T Cap
shall be reduced to [***] Dollars ($[***]).

(e)    CAR-T Royalty Term. Precigen shall pay royalties under this Section 6.6,
on a country-by-country and CAR-T Product-by-CAR-T Product basis, on Net Sales
during the period of time beginning on the First Commercial Sale of such CAR-T
Product in such country and continuing until the later of: (i) the expiration or
abandonment of the last-to-expire Valid Claim in such country Covering such
CAR-T Product and (ii) twelve (12) years after the First Commercial Sale of such
CAR-T Product in such country (the “CAR-T Royalty Term”).

(f)    Reports and Payments. Within [***] ([***]) days after the end of each
calendar quarter during the Royalty Term or during the term of any CAR-T
License, Precigen shall (i) deliver to Ziopharm a statement, on a
country-by-country and CAR-T Product-by-CAR-T Product basis, of the amount of
Licensing Income received during such calendar quarter and gross sales and Net
Sales of CAR-T Products during the applicable calendar quarter and a calculation
of the amount of royalty payment due on such sales for such calendar quarter;
and (ii) pay all royalty payments, Licensing Income payments and Makeup Payments
due to Ziopharm for such calendar quarter.

6.7    Payments under Merck Agreement. Ziopharm shall remain responsible for all
payments owed to Merck under Section 4.5(e) of the Merck Agreement as a result
of Ziopharm’s, its Affiliates’ or Sublicensees’ exploitation of CAR-T Products.
Precigen shall remain responsible for all payments owed to Merck under
Section 4.5(e) of the Merck Agreement as a result of Precigen’s, its Affiliates
or licensees’ exploitation of CAR-T Products. Notwithstanding the foregoing, in
the event that one Party (the “Overpaying Party”) pays more than fifty percent
(50%) of the One-Time Intrexon Program Option Fee (as defined under the Merck
Agreement), then the other Party (the “Underpaying Party”) shall pay the
Overpaying Party [***] percent ([***]%) of all Net Sales of Licensed Products
(in the case of Ziopharm as the Underpaying Party) or CAR-T Products (in the
case of Precigen as the Underpaying Party), as applicable, (such makeup
payments, the “Makeup Payments”) until the total of the payments towards the
One-Time Intrexon Program Option Fee made by the Underpaying Party pursuant to
the Merck Agreement plus the Makeup Payments equals fifty percent (50%) of the
One-Time Intrexon Program Option Fee.

6.8    Foreign Exchange. The rate of exchange to be used in computing the amount
of currency equivalent in Dollars of Net Sales invoiced in other currencies
shall be the applicable spot exchange rate sourced from Reuters/Bloomberg, or
such other source agreed to by both Parties.

 

35.

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

6.9    Manner and Place of Payment. All payments owed under this Agreement shall
be made by wire transfer in immediately available funds to a bank and account
designated in writing by the Party receiving the payment.

6.10    Records; Audits. Ziopharm and its Affiliates will maintain complete and
accurate records in reasonably sufficient detail to permit Precigen to confirm
the accuracy of (a) the calculation of Operating Profits (or Loss) under
Section 6.2 (including any Development Credits accrued with respect thereto),
(b) the Sublicensing Income payments under Section 6.4, (c) the calculation of
royalty payments under Section 6.5 and (d) the calculation of any Makeup
Payments under Section 6.7. Precigen and its Affiliates will maintain complete
and accurate records in reasonably sufficient detail to permit Ziopharm to
confirm the accuracy of (i) the calculation of Development Costs or Operating
Profits (or Loss) under Section 6.2, (ii) the Licensing Income payments under
Section 6.6(a), (iii) the calculation of royalty payments under Section 6.6(b)
and (iv) the calculation of any Makeup Payments under Section 6.7. Upon
reasonable prior notice, such records shall be available during regular business
hours for a period of three (3) years from the end of the calendar year to which
they pertain for examination, not more often than once each calendar year, by an
independent certified public accountant selected by the auditing Party and
reasonably acceptable to the audited Party, for the sole purpose of verifying
the accuracy of the financial reports furnished by the other Party pursuant to
this Agreement. Any such auditor shall enter into a confidentiality agreement
with the audited Party and shall not disclose the audited Party’s Confidential
Information, except to the extent such disclosure is necessary to verify the
accuracy of the financial reports furnished by the audited Party or the amount
of payments due by one Party to the other Party under this Agreement. Any
amounts shown to be owed but unpaid shall be paid, and any amounts showed to be
overpaid will be refunded, within forty-five (45) days from the accountant’s
report. The auditing Party shall bear the full cost of such audit unless such
audit discloses an underpayment or overcharge by the audited Party of more than
[***] percent ([***]%) of the amount due, in which case the audited Party shall
bear the full cost of such audit.

6.11    Taxes.

(a)    Taxes on Income. Each Party shall be solely responsible for the payment
of all taxes imposed on its share of income arising directly or indirectly from
the efforts of the Parties under this Agreement.

(b)    Tax Cooperation. The Parties agree to cooperate with one another and use
reasonable efforts to reduce or eliminate tax withholding or similar obligations
in respect of annual licensing payments, royalties, milestone payments,
licensing income payments and other payments made by either Party under this
Agreement. To the extent either Party is required to deduct and withhold taxes
on any payment to the other Party, the paying Party shall pay the amounts of
such taxes to the proper Governmental Authority in a timely manner and promptly
transmit to the other Party an official tax certificate or other evidence of
such withholding sufficient to enable the other Party to claim such payment of
taxes. The other Party shall provide the paying Party any tax forms that may be
reasonably necessary in order for the paying Party not to withhold tax or to
withhold tax at a reduced rate under an applicable bilateral income tax treaty.
Each Party shall provide the other with reasonable assistance to enable the
recovery, as permitted by applicable Laws, of withholding taxes, value added
taxes, or similar obligations

 

36.

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

resulting from payments made under this Agreement, such recovery to be for the
benefit of the Party bearing such withholding tax or value added tax. To the
extent any such amounts are so deducted or withheld, and paid over to the
appropriate Governmental Authority, such amounts shall be treated for all
purposes under this Agreement as having been paid to the person to whom such
amounts would otherwise have been paid.

ARTICLE 7

INTELLECTUAL PROPERTY MATTERS

7.1    Ownership of Inventions.

(a)    Activities by Ziopharm. Unless provided for otherwise herein, Ziopharm
shall own all Information and inventions, whether or not patentable, made in the
course of Ziopharm’s Research, Development, manufacture and Commercialization of
Licensed Products after the Effective Date.

(b)    Gorilla IL-12 Program Inventions. All Information and inventions, whether
or not patentable, made in the course of Ziopharm’s performance of activities
under the Gorilla Development Plan, including all intellectual property rights
therein (collectively, “Gorilla Inventions”) and all Patents claiming Gorilla
Inventions (“Gorilla Patents”) shall be solely and exclusively owned by
Ziopharm, if made (i) solely by employees, agents, or independent contractors of
Ziopharm or (ii) (A) solely by employees, agents, or independent contractors of
Precigen or (B) jointly by employees, agents or independent contractors of each
Party (in each case of (A) and (B), with Precigen’s involvement being limited to
participation at JDC meetings) (such Gorilla Inventions under (i) and (ii), the
“Ziopharm Gorilla Inventions” and such Gorilla Patents under (i) and (ii), the
“Ziopharm Gorilla Patents”). Precigen hereby assigns to Ziopharm any and all
right, title and interest it may have in any Ziopharm Gorilla Inventions, and
agrees to take such further actions reasonably requested by Ziopharm to evidence
such assignment. Precigen will require all of its employees, consultants agents
and contractors, and will cause its Affiliates and subcontractors to require all
of their employees, consultants agents and contractors to assign all Ziopharm
Gorilla Inventions that are conceived, generated or otherwise made by such
employees, consultants agents and contractors to it, respectively, for further
assignment according to the ownership principles described in this
Section 7.1(b).

(c)    Transition Services Inventions. Any Information and inventions, whether
or not patentable that Precigen or its Affiliates may solely or jointly
conceive, develop or reduce to practice, or cause to be conceived, developed or
reduced to practice, in the performance of the Transition Services (including
the use or manufacture thereof), including any and all intellectual property
rights (including moral rights) inherent therein and appurtenant thereto,
(collectively, “Service Inventions”), shall be solely and exclusively owned by
Precigen. Precigen hereby grants to Ziopharm under any all right, title and
interest it may have in any Service Inventions to Ziopharm solely for practice
of any or all of the rights granted to Ziopharm in Section 2.1(a) and
Section 2.1(b). Precigen will ensure that all individuals providing Transition
Services have or will prior to providing any Transition Service enter into an
inventions assignment agreement whereby, to the fullest extent permitted under
applicable Law, all such Service Inventions are assigned to Precigen.

 

37.



--------------------------------------------------------------------------------

(d)    Ziopharm Veledimex Alterations. Precigen shall own all Ziopharm Veledimex
Alterations, whether or not patentable, made in the course of Ziopharm’s
Research, Development, manufacture and Commercialization of Licensed Products
after the Effective Date. Ziopharm hereby assigns to Precigen any and all right,
title and interest it may have in any Ziopharm Veledimex Alterations, and agrees
to take such further actions reasonably requested by Precigen to evidence such
assignment. Ziopharm will require all of its employees, consultants agents and
contractors, and will cause its Affiliates and subcontractors to require all of
their employees, consultants agents and contractors to assign all Ziopharm
Veledimex Alterations that are conceived, generated or otherwise made by such
employees, consultants agents and contractors to it, respectively, for further
assignment according to the ownership principles described in this
Section 7.1(d). For clarity, any Ziopharm Veledimex Alterations are part of the
Licensed Intellectual Property and are within the scope of the license to
Ziopharm set forth in Section 2.1.

7.2    Inventorship Procedure. Inventorship shall be determined in accordance
with U.S. patent laws. All such determinations shall be documented to ensure
that any divisional or continuation patent applications reflect appropriate
inventorship.

7.3    Disclosure of Inventions. Precigen shall promptly disclose to Ziopharm
all Service Inventions.

7.4    Prosecution of Licensed Patents.

(a)    Generally. Subject to Section 7.4(b), as between the Parties, Precigen
shall have the right, but not the obligation, to prepare, file, prosecute and
maintain the Licensed Patents in the Territory. As between the Parties, Precigen
shall bear all costs incurred by Precigen in connection with the preparation,
filing, prosecution or maintenance of any Licensed Patent. Precigen shall
consult with Ziopharm and keep Ziopharm reasonably informed of the status of the
Licensed Patents and shall promptly provide Ziopharm with copies of all material
correspondence received from any patent authority in connection therewith to the
extent not publicly available. In addition, Precigen shall timely provide
Ziopharm with drafts of all proposed filings and correspondence to any patent
authority with respect to the Licensed Patents in the Field for Ziopharm’s
review and comment prior to the submission of such proposed filings and
correspondence. Precigen shall confer with Ziopharm and incorporate Ziopharm’s
comments prior to submitting such filings and correspondence, provided, that
Ziopharm’s comments do not require Precigen to take any action in connection
with the Licensed Patents that could reasonably be expected to adversely affect
Precigen’s or its Affiliate’s Development or Commercialization of (i) products
(other than Licensed Products) claimed by such Licensed Patent inside or outside
the Field in the Territory or (ii) Licensed Products claimed by such Licensed
Patent outside the Field in the Territory (a “Precigen Impact Situation”). If in
either Party’s opinion, a Precigen Impact Situation could arise, such Party will
promptly notify the other Party and the Parties shall discuss in good faith.
Precigen shall have final decision authority with respect to whether or not to
incorporate such comments.

(b)    New Patent Applications. Notwithstanding Section 7.4(a), if after
consultation with Ziopharm, Precigen agrees that a new patent application
(including, with respect to Sleeping Beauty Intellectual Property, a divisional
application) should be filed based

 

38.



--------------------------------------------------------------------------------

on the Licensed Know-How, such patent applications shall be deemed Licensed
Patents subject to further prosecution and maintenance in accordance with
Section 7.4(a). Precigen shall reasonably consult with Ziopharm regarding the
drafting and filing of such new patent applications and shall reasonably
consider any comments provided by Ziopharm related thereto. For the avoidance of
doubt, Precigen shall have authority with respect to such new patent
applications (or divisional application) filing, prosecution and maintenance
decisions in accordance with Section 7.4(a).

(c)    Abandonment. If Precigen decides anywhere in the Territory to abandon any
Licensed Patent, Ziopharm may assume Precigen’s rights and responsibilities
under this Section 7.4 with respect to such Licensed Patent, and in connection
with assuming such rights and responsibilities, Ziopharm may apply for any
extension (including a supplementary protection certificate or equivalent
thereof) and Ziopharm will thereafter be responsible for the prosecution and
maintenance of such Licensed Patent in the Territory.

(d)    Cooperation. Each Party shall provide the other Party all reasonable
assistance and cooperation, at the other Party’s request and expense, in the
patent prosecution efforts provide above in this Section 7.4, including
providing any necessary powers of attorney, executing any other required
documents or instruments for such prosecution, and making its personnel with
appropriate scientific expertise available to assist in such efforts.

7.5    Enforcement of Licensed Patents.

(a)    Notification. If either Party becomes aware of (i) any existing or
threatened infringement of the Licensed Patents in the Field in the Territory
(including the filing of an ANDA under Section 505(j) of the FD&C Act or an
application under Section 505(b)(2) of the FD&C Act naming a Licensed Product as
a reference listed drug and including a certification under
Section 505(j)(2)(A)(vii)(IV) or 505(b)(2)(A)(IV), respectively), or (ii) a
declaratory judgment action against any Licensed Patent in the Territory in
connection with any infringement described in clause (i) (each of (i) and (ii),
a “Patent Infringement”), it shall promptly notify the other Party in writing to
that effect, and the Parties will consult with each other regarding any actions
to be taken with respect to such Patent Infringement.

(b)    Enforcement Rights. For any Patent Infringement, each Party shall share
with the other Party all Information available to it regarding such actual or
alleged infringement. With respect to any Patent Infringement with a product
that competes with an Exclusive Product in the Field (a “Product Infringement”),
Ziopharm shall have the first right, but not the obligation, to bring an
appropriate suit or take other action against any person or entity engaged in,
or to defend against, such Product Infringement, at Ziopharm’s cost and expense.
Ziopharm shall not settle any such suit or action in any manner that would
reasonably be expected to (i) create a Precigen Impact Situation anywhere in the
Territory, (ii) require Precigen to incur any liability or (iii) require
Precigen to make any payments, in each case without the prior written consent of
Precigen. If Ziopharm does not, within one hundred eighty (180) days after its
receipt or delivery of notice under Section 7.5(a), commence a suit to enforce
the Licensed Patents against such Product Infringement, take other action to
terminate such Product Infringement or initiate a defense against such Product
Infringement, Precigen shall have the right, but not the obligation, to commence
such a suit or take such an action or defend against such Product

 

39.



--------------------------------------------------------------------------------

Infringement in the Territory at its own cost and expense. In such event,
Ziopharm shall take appropriate actions in order to enable Precigen to commence
a suit or take the actions set forth in the preceding sentence. Precigen shall
not settle any such suit or action in any manner that would reasonably be
expected to adversely affect Ziopharm’s Development or Commercialization of
Exclusive Products in the Field in the Territory or the scope of Ziopharm’s
license under Section 2.1(a) or Section 2.1(b) anywhere in the Territory without
the prior written consent of Ziopharm.

(c)    Collaboration. Each Party shall provide to the enforcing Party reasonable
assistance in such enforcement, at such enforcing Party’s request and expense,
including joining such action as a party plaintiff if required by applicable
Laws to pursue such action. The enforcing Party shall keep the other Party
regularly informed of the status and progress of such enforcement efforts and
shall reasonably consider the other Party’s comments on any such efforts. The
non-enforcing Party shall be entitled to separate representation in such matter
by counsel of its own choice and at its own expense, but such Party shall at all
times cooperate fully with the enforcing Party.

(d)    Expenses and Recoveries. The Party bringing or defending a claim, suit or
action under Section 7.5(b) shall be solely responsible for any expenses
incurred by such Party as a result of such claim, suit or action. If such Party
recovers monetary damages in such claim, suit or action, such recovery shall be
allocated first to the reimbursement of any expenses incurred by the Parties in
such litigation, and any remaining amounts shall be allocated as follows: (i) if
Ziopharm is the enforcing or defending Party, the remaining amounts will be
retained by Ziopharm, except that all such amounts shall be attributable to lost
sales of Licensed Products shall be included in Net Sales subject to the royalty
payment by Ziopharm to Precigen pursuant to Section 6.5(a) or Section 6.5(b), as
applicable, and (ii) if Precigen is the enforcing or defending Party, Precigen
shall retain all amounts.

7.6    Orange Book Listing. Upon a Party’s receipt of a notice of allowance (or
equivalent) of an applicable Licensed Patent, Precigen shall promptly provide
Ziopharm with all information reasonably required by Ziopharm to list such
Licensed Patent in the Orange Book maintained by the FDA or similar or
equivalent patent listing source, if any, in other countries in the Territory.
Ziopharm shall have the sole right to determine which Licensed Patent or other
Patent shall be included in the Orange Book for Licensed Products.

7.7    Patent Term Extensions. Precigen will cooperate with Ziopharm, at
Ziopharm’s request, in seeking and obtaining patent term extensions (including
any pediatric exclusivity extensions as may be available) or supplemental
protection certificates or their equivalents in any country with respect to any
Exclusive Royalty-Bearing Products. If elections with respect to obtaining such
patent term extensions are to be made, Ziopharm shall have the sole right to
make such elections.

7.8    Personnel Obligations. Prior to beginning work under this Agreement
relating to any Development of a Licensed Product, or conducting any Gorilla
Development Activities or Transition Services, each employee, agent or
independent contractor of both Parties and their Affiliates shall be bound by
invention assignment obligations that are consistent with the obligations of
each Party in this Article 7, including: (a) promptly reporting any invention,

 

40.



--------------------------------------------------------------------------------

discovery, process or other intellectual property right; (b) assigning to each
Party, as applicable, all of his or her right, title and interest in and to any
invention, discovery, process or other intellectual property right;
(c) cooperating in the preparation, filing, prosecution, maintenance and
enforcement of any Patent; (d) performing all acts and signing, executing,
acknowledging and delivering any and all documents required for effecting the
obligations and purposes of this Agreement; and (e) complying with obligations
of confidentiality and non-use consistent with those contained in this
Agreement.

7.9    Trademarks.

(a)    Existing Trademarks. Within thirty (30) days of the Effective Date, the
Parties shall enter into a trademark license agreement pursuant to which
Precigen shall grant to Ziopharm a non-exclusive license under the Trademarks
Controlled by Precigen and its Affiliates as of the Effective Date and set forth
on Exhibit G hereto, that relate to the Licensed Intellectual Property or
Licensed Products solely to promote, market, sell, offer for sale, import and
distribute Licensed Products in the Field in the Territory in accordance with
the terms of this Agreement. Ziopharm further agrees that in connection with the
Commercialization of any Licensed Products hereunder that incorporate the Switch
Intellectual Property, that the origins of any such technology will be properly
attributed to Precigen, and Precision hereby grants Ziopharm to make such
attributions under any appropriate Trademarks of Precigen. The Parties shall
discuss in good faith any Trademark usage describing such Switch Intellectual
Property in connection with the Commercialization of any Licensed Products
hereunder prior to the use thereof.

(b)    New Product Marks. Ziopharm and its Affiliates and Sublicensees shall
have the right to brand the Licensed Products in the Territory using any
Trademarks it determines appropriate for the Licensed Products, which may vary
by country or within a country (the “New Product Marks”), provided that Ziopharm
shall not, and shall ensure that its Affiliates and Sublicensees will not, make
any use of the trademarks or house marks of Precigen (including Precigen’s
corporate name) or any trademark confusingly similar thereto. As between the
Parties, Ziopharm shall own all rights in the New Product Marks and shall
register and maintain, in its discretion and at its own cost and expense, the
New Product Marks in the countries and regions in the Territory that it
determines to be appropriate. Ziopharm shall have the sole right, in its
discretion and at its expense, to defend and enforce the New Product Marks.
Notwithstanding the foregoing, Ziopharm shall not rebrand any portion of the
Licensed Intellectual Property that is the subject of a Trademark Controlled by
Precigen or its Affiliates as of the Effective Date and set forth on Exhibit G
hereto.

ARTICLE 8

REPRESENTATIONS AND WARRANTIES

8.1    Mutual Representations and Warranties. Each Party hereby represents and
warrants to the other Party as follows:

(a)    Corporate Existence. As of the Effective Date, it is a company or
corporation duly organized, validly existing, and in good standing under the
Laws of the jurisdiction in which it is incorporated.

 

41.



--------------------------------------------------------------------------------

(b)    Corporate Power, Authority and Binding Agreement. As of the Effective
Date, (i) it has the corporate power and authority and the legal right to enter
into this Agreement and perform its obligations hereunder; (ii) it has taken all
necessary corporate action on its part required to authorize the execution and
delivery of this Agreement and the performance of its obligations hereunder; and
(iii) this Agreement has been duly executed and delivered on behalf of such
Party, and constitutes a legal, valid, and binding obligation of such Party that
is enforceable against it in accordance with its terms.

(c)    No Conflicts. It has not entered into any agreement with any Third Party
that is in conflict with the rights granted to any other Party under this
Agreement, and has not taken and shall not take any action that would in any way
prevent it from granting the rights granted to any other Party under this
Agreement, or that would otherwise materially conflict with or adversely affect
any other Party’s rights under this Agreement.

8.2    Additional Representations and Warranties of Precigen. Precigen
represents and warrants and, as applicable, covenants to Ziopharm as follows, as
of the Effective Date:

(a)    Title; Encumbrances. Precigen has the full and legal rights and authority
to license to Ziopharm the Licensed Intellectual Property free and clear from
any mortgages, pledges, liens, security interests, conditional and installment
sale agreements, encumbrances, charges or claims of any kind;

(b)    Notice of Infringement. Precigen has not received any written notice or
threat from any Third Party asserting or alleging that any Research, manufacture
or Development of Licensed Products by Precigen prior to the Effective Date
infringed or would infringe the intellectual property rights of such Third
Party;

(c)    Notice of Misappropriation. Precigen has not received any written notice
or threat from any Third Party asserting or alleging that any Research,
manufacture or Development of Licensed Products by Precigen prior to the
Effective Date misappropriated the intellectual property rights of such Third
Party;

(d)    Intellectual Property Rights. The Licensed Patents on Exhibit B, includes
all intellectual property rights Controlled by Precigen and its Affiliates that
are reasonably necessary for the Development and Commercialization of the Human
IL-12 Program, Gorilla IL-12 Program (including [***]) and CD-19 Program in the
current state that exists as of the Effective Date by Ziopharm in accordance
with the terms of this Agreement;

(e)    Third Party Infringement. To Precigen’s knowledge, no Third Party is
infringing or has infringed any Licensed Patents or has misappropriated any
Licensed Know-How;

(f)    No Proceeding. There are no pending, and to Precigen’s knowledge, no
threatened, adverse actions, suits or proceedings (including interferences,
reissues, reexaminations, cancellations, oppositions, nullity actions,
invalidation actions or post-grant reviews) against Precigen or its Affiliates
involving the Licensed Intellectual Property or Licensed Products; and

 

42.

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

(g)    Gorilla Program. The presentation provided by Precigen to Ziopharm, dated
September 18, 2018, represents pre-clinical data of the Gorilla IL-12 Construct.

8.3    Mutual Covenants.

(a)    No Debarment. In the course of the Research and Development by under the
Gorilla Development Plan or the Research and Development by Ziopharm of Licensed
Products, neither Party shall use any employee or consultant who has been
debarred by any Regulatory Authority or, to such Party’s knowledge, is the
subject of debarment proceedings by a Regulatory Authority. Each Party shall
notify the other Party promptly upon becoming aware that any of its employees or
consultants has been debarred or is the subject of debarment proceedings by any
Regulatory Authority.

(b)    Compliance. Each Party and its Affiliates shall comply in all material
respects with all applicable Laws in the Research, Development and
Commercialization of Licensed Products and performance of its obligations under
this Agreement, including, to the extent applicable to such Party and its
activities hereunder, the statutes, regulations and written directives of the
FDA, the EMA and any Regulatory Authority having jurisdiction in the Territory,
the FD&C Act, the Prescription Drug Marketing Act, the Federal Health Care
Programs Anti-Kickback Law, 42 U.S.C. 1320a-7b(b), the statutes, regulations and
written directives of Medicare, Medicaid and all other health care programs, as
defined in 42 U.S.C. § 1320a-7b(f), and the Foreign Corrupt Practices Act of
1977, each as may be amended from time to time.

(c)    No Conflicts. Each Party shall not enter into any agreement with any
Third Party that is in conflict with the rights, licenses and obligations under
this Agreement, and has not taken and shall not take any action that would in
any way prevent it from granting the rights granted to the other Party under
this Agreement.

8.4    Disclaimer. EXCEPT AS EXPRESSLY STATED IN THIS AGREEMENT, NO
REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR IMPLIED, INCLUDING
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL PROPERTY
RIGHTS, ARE MADE OR GIVEN BY OR ON BEHALF OF A PARTY, AND ALL REPRESENTATIONS
AND WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR OTHERWISE, ARE HEREBY
EXPRESSLY EXCLUDED.

ARTICLE 9

INDEMNIFICATION

9.1    Indemnification by Precigen. Precigen shall defend, indemnify, and hold
Ziopharm and its Affiliates and their respective officers, directors, employees,
and agents (the “Ziopharm Indemnitees”) harmless from and against any and all
damages or other amounts payable to a Third Party claimant, as well as any
reasonable attorneys’ fees and costs of litigation incurred by such Ziopharm
Indemnitees, resulting from any claims, suits, proceedings or causes of action
brought by such Third Party (collectively, “Claims”) against such Ziopharm

 

43.



--------------------------------------------------------------------------------

Indemnitee to the extent arising from or based on (a) the Research or
Development of the Gorilla IL-12 Products by or on behalf of Precigen or its
Affiliates prior to the Effective Date, (b) the Merck Agreement (other than a
breach by Ziopharm of any of its obligations under the Merck Agreement), (c) the
breach of any of Precigen’s obligations, representations or warranties under
this Agreement, or (d) the willful misconduct or negligent acts of Precigen, its
Affiliates, or the officers, directors, employees, or agents of Precigen or its
Affiliates. The foregoing indemnity obligation shall not apply to the extent
that (i) the Ziopharm Indemnitees fail to comply with the indemnification
procedures set forth in Section 9.3 and Precigen’s defense of the relevant
Claims is prejudiced by such failure, or (ii) any Claim arises from or is based
on any activity set forth in Section 9.2(c) or 9.2(d) for which Ziopharm is
obligated to indemnify the Precigen Indemnitees under Section 9.2.

9.2    Indemnification by Ziopharm. Ziopharm shall defend, indemnify, and hold
Precigen, Intrexon and their Affiliates and their respective officers,
directors, employees, and agents (the “Precigen Indemnitees”) harmless from and
against damages or other amounts payable to a Third Party claimant, as well as
any reasonable attorneys’ fees and costs of litigation incurred by such Precigen
Indemnitees, resulting from any Claims against such Precigen Indemnitee to the
extent arising from or based on (a) the Development or Commercialization of
Licensed Products by or on behalf of Ziopharm or its Affiliates or Sublicensees
(other than by Precigen), (b) Ziopharm’s breach of any of its obligations under
the Merck Agreement, (c) the breach of any of Ziopharm’s obligations,
representations or warranties under this Agreement, (d) the willful misconduct
or negligent acts of Ziopharm, its Affiliates, or the officers, directors,
employees, or agents of Ziopharm or its Affiliates, or (e) Ziopharm’s breach of
any Assigned Contracts or the MDACC Research Agreement or 2015 MDACC License,
each as amended pursuant to the Agreement. The foregoing indemnity obligation
shall not apply to the extent that (i) the Precigen Indemnitees fail to comply
with the indemnification procedures set forth in Section 9.3 and Ziopharm’s
defense of the relevant Claims is prejudiced by such failure, or (ii) any Claim
arises from or is based on any activity set forth in Section 9.1(c) or 9.1(d)
for which Precigen is obligated to indemnify the Ziopharm Indemnitees under
Section 9.1.

9.3    Indemnification Procedures. The Party claiming indemnity under this
Section 9.3 (the “Indemnified Party”) shall give written notice to the Party
from whom indemnity is being sought (the “Indemnifying Party”) promptly after
learning of such Claim. The Indemnified Party shall provide the Indemnifying
Party with reasonable assistance, at the Indemnifying Party’s expense, in
connection with the defense of the Claim for which indemnity is being sought.
The Indemnified Party may participate in and monitor such defense with counsel
of its own choosing at its sole expense; provided, however, the Indemnifying
Party shall have the right to assume and conduct the defense of the Claim with
counsel of its choice. The Indemnifying Party shall not settle any Claim without
the prior written consent of the Indemnified Party, not to be unreasonably
withheld, unless the settlement involves only the payment of money. So long as
the Indemnifying Party is actively defending the Claim in good faith, the
Indemnified Party shall not settle or compromise any such Claim without the
prior written consent of the Indemnifying Party. If the Indemnifying Party does
not assume and conduct the defense of the Claim as provided above, (a) the
Indemnified Party may defend against, consent to the entry of any judgment, or
enter into any settlement with respect to such Claim in any manner the
Indemnified Party may deem reasonably appropriate (and the Indemnified Party
need not consult with, or obtain any consent from, the Indemnifying Party in
connection therewith), and (b) the Indemnifying Party shall remain responsible
to indemnify the Indemnified Party as provided in this Section 9.3.

 

44.



--------------------------------------------------------------------------------

9.4    Limitation of Liability. NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES ARISING
FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF
THE POSSIBILITY OF SUCH DAMAGES. NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS
SECTION 9.4 IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS
OR OBLIGATIONS OF ANY PARTY UNDER SECTION 9.1 OR 9.2 OR DAMAGES AVAILABLE FOR
BREACH OF ARTICLE 10.

9.5    Insurance. Each Party shall procure and maintain insurance, including
product liability insurance, consistent with normal business practices of
prudent companies similarly situated at all times during which any Licensed
Product is being clinically tested in human subjects or commercially distributed
or sold by such Party and for the three (3) year period thereafter. It is
understood that such insurance shall not be construed to create a limit of
either Party’s liability with respect to its indemnification obligations under
this Section 9.5. Each Party shall provide the other Party with written evidence
of such insurance upon request. Each Party shall provide the other Party with
written notice at least thirty (30) days prior to the cancellation or
non-renewal of such insurance.

ARTICLE 10

CONFIDENTIALITY

10.1    Confidentiality. Each Party agrees that, during the Term and for a
period of ten (10) years thereafter, it shall keep confidential and shall not
publish or otherwise disclose and shall not use for any purpose other than as
provided for in this Agreement (which includes the exercise of any rights or the
performance of any obligations hereunder) any Confidential Information furnished
to it by the other Party pursuant to this Agreement, except to the extent
expressly authorized by this Agreement or otherwise agreed in writing by the
Parties; provided, however, that any Confidential Information that is considered
a “trade secret” shall remain subject to the confidentiality provisions herein
for so long as such Confidential Information maintains its “trade secret”
status. The foregoing confidentiality and non-use obligations shall not apply to
any portion of the other Party’s Confidential Information that the receiving
Party can demonstrate by competent written proof:

(a)    was already known to the receiving Party or its Affiliate, other than
under an obligation of confidentiality, at the time of disclosure by the other
Party;

(b)    was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party;

(c)    became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;

 

45.



--------------------------------------------------------------------------------

(d)    was disclosed to the receiving Party or its Affiliate by a Third Party
who has a legal right to make such disclosure and who did not obtain such
information directly or indirectly from the other Party; or

(e)    was independently discovered or developed by the receiving Party or its
Affiliate without access to or aid, application or use of the other Party’s
Confidential Information, as evidenced by a contemporaneous writing.

10.2    Authorized Disclosure. Notwithstanding the obligations set forth in
Section 10.1, a Party may disclose the other Party’s Confidential Information
and the terms of this Agreement to the extent such disclosure is reasonable
necessary in the following instances:

(a)    filing, prosecuting, or maintaining Patents as permitted by this
Agreement;

(b)    prosecuting or defending litigation as permitted by this Agreement;

(c)    disclosure to its and its Affiliates’ employees, agents, consultants and
contractors, on a need-to-know basis for the sole purpose of performing its
obligations or exercising its rights under this Agreement; provided that in each
case, the disclosees are bound by written obligations of confidentiality and
non-use consistent with those contained in this Agreement; or

(d)    disclosure to potential and actual: investors, acquirors (of part or all
of the shares and/or assets of a Party or an Affiliate), collaborators,
licensors, licensees and sublicensees and other financial or commercial
partners, solely for the purpose of evaluating or carrying out an actual or
potential investment, acquisition, collaboration, license or sublicense;
provided that in each case, the discloses are bound by written obligations of
confidentiality and non-use consistent with those contained in this Agreement
(provided that the term of such obligations may be shorter); or

(e)    to comply with applicable Laws, including regulations promulgated by
applicable security exchanges, court order, administrative subpoena or order;
provided that the Party subject to such Laws shall promptly notify the other
Party of such required disclosure and shall use reasonable efforts to obtain, or
to assist the other Party in obtaining, a protective order preventing or
limiting the required disclosure.

Notwithstanding the foregoing, if a Party is required to make a disclosure of
the other Party’s Confidential Information pursuant to Section 10.2(e), such
Party shall notify the other Party of such required disclosure as far in advance
as reasonably practicable (and in no event less than fifteen (15) Business Days
prior to the anticipated date of disclosure) to provide the non-disclosing Party
opportunity to review and comment upon the disclosure.

10.3    Technical Publication. Neither party may publish peer reviewed
manuscripts, or provide other forms of public disclosure including abstracts and
presentations, of results of studies carried out under the Gorilla Development
Plan, or pertaining to an Exclusive Royalty-Bearing Products, without the prior
written consent of the other Party. Precigen or Ziopharm will submit the
manuscript of any proposed publication to respective parties at least sixty
(60) calendar days before publication, and Precigen or Ziopharm shall have the
right to review and

 

46.



--------------------------------------------------------------------------------

comment upon the publication in order to protect either Party’s Confidential
Information. Upon either Party’s request, publication may be delayed up to sixty
(60) additional calendar days to enable Precigen or Ziopharm to secure adequate
intellectual property protection of either Party’s Confidential Information that
would otherwise be affected by the publication. Upon request, Confidential
Information shall be removed from the publication unless (i) inclusion of such
information is required to satisfy disclosure or reporting obligations, or
(ii) such information does not relate only to Exclusive Royalty-Bearing Products
and does not relate to Accessory Material Agents.

10.4    Publicity; Terms of Agreement.

(a)    The Parties agree that the material terms of this Agreement are the
Confidential Information of both Parties, subject to the special authorized
disclosure provisions set forth in this Section 10.4 or Section 10.2. In
addition, a Party may disclose such terms to the extent reasonably necessary to
be disclosed to any bona fide potential or actual investor, acquiror or merger
partner for the sole purpose of evaluating an actual or potential investment,
acquisition or merger; provided that in connection with such disclosure, such
Party shall inform each disclosee of the confidential nature of such
Confidential Information and ensure that each such disclosee is contractually
obligated to treat such Confidential Information as confidential.

(b)    On or as promptly as possible following the Effective Date, the Parties
agree to issue a joint press release substantially in a form agreed by the
Parties as set forth in Exhibit D (the “Joint Press Release”). Except for the
Joint Press Release and the talking points agreed by the parties for use in
connection with investor relations, earning calls and the like, neither Party
shall make any public announcements concerning the material terms of this
Agreement without the other Party’s prior written consent. Each such press
release shall contain appropriate references to the other Party if so requested.
A Party commenting on such a proposed press release shall provide its comments,
if any, within three (3) Business Days after receiving the press release for
review. Neither Party shall be required to seek the permission of the other
Party to repeat any information that has already been publicly disclosed by such
Party, or by the other Party, in accordance with this Section 10.4(b), provided
such information remains accurate as of such time.

(c)    The Parties acknowledge that either or both Parties may be obligated to
file under applicable Laws a copy of this Agreement with the U.S. Securities and
Exchange Commission or other Governmental Authorities. Each Party shall be
entitled to make such a required filing, provided that it requests confidential
treatment of the commercial terms and sensitive technical terms hereof and
thereof to the extent such confidential treatment is reasonably available to
such Party. In the event of any such filing, each Party will provide the other
Party with a copy of this Agreement marked to show provisions for which such
Party intends to seek confidential treatment and shall reasonably consider and
incorporate the other Party’s reasonable comments thereon to the extent
consistent with the legal requirements, with respect to the filing Party,
governing disclosure of material agreements and material information that must
be publicly filed.

 

47.



--------------------------------------------------------------------------------

ARTICLE 11

TERM AND TERMINATION

11.1    Term. This Agreement shall become effective on the Effective Date and,
unless earlier terminated pursuant to this Article 11 shall remain in effect on
a Licensed Product-by-Licensed Product and country-by-country basis, until the
expiration of the Royalty Term of such Licensed Product in such country (the
“Term”). Upon the expiration of the Royalty Term for a Licensed Product in a
particular country, the licenses granted by Precigen to Ziopharm under
Section 2.1(a), Section 2.1(b) and Section 7.9(a) with respect to such Licensed
Product and related Trademarks and such country shall become fully-paid, royalty
free and irrevocable.

11.2    Unilateral Termination by Ziopharm. Ziopharm may terminate this
Agreement, on a country-by-country or Program-by-Program basis or in its
entirety, for any or no reason upon ninety (90) days’ written notice to
Precigen.

11.3    Termination by Either Party for Breach.

(a)    Breach. Subject to Section 11.3(b), each Party shall have the right to
terminate this Agreement upon written notice to the other Party if such other
Party materially breaches its obligations under this Agreement and, after
receiving written notice from the non-breaching Party identifying such material
breach in reasonable detail, fails to cure such material breach within sixty
(60) days from the date of such notice; provided that if such breach is not
reasonably capable of cure within such sixty (60)-day period, the breaching
Party may submit a reasonable cure plan prior to the end of such sixty (60)-day
period, in which case the other Party shall not have the right to terminate this
Agreement for so long as the breaching Party is using Commercially Reasonable
Efforts to implement such cure plan.

(b)    Disputed Breach. If the alleged breaching Party disputes in good faith
the existence or materiality of a breach specified in a notice provided by the
other Party in accordance with Section 11.3(a), and such alleged breaching Party
provides the other Party notice of such dispute within such sixty (60)-day
period, then the non-breaching Party shall not have the right to terminate this
Agreement under Section 11.3(a) unless and until the arbitrators, in accordance
with Section 12.2, has determined that the alleged breaching Party has
materially breached the Agreement and that such Party fails to cure such breach
within sixty (60) days following such arbitrators’ decision. During the pendency
of such dispute, all of the terms and conditions of this Agreement shall remain
in effect and the Parties shall continue to perform all of their respective
obligations hereunder. Except with respect to breaches of payment obligations,
the Parties agree that a breach with respect to a Licensed Product shall not
itself be deemed to be a breach with respect to other Licensed Products and any
termination of this Agreement shall be limited to the Licensed Product or
Licensed Products for which a Party breached its obligations hereunder. Nothing
in this Section 11.3 shall limit a Party’s ability to seek remedies available
under this Agreement in law or equity.

11.4    Effect of Termination. Upon any termination (but not expiration) of this
Agreement, with respect to one or more countries, one or more Programs, or in
its entirety, all licenses granted to Ziopharm under this Agreement shall
terminate for the applicable terminated

 

48.



--------------------------------------------------------------------------------

countries or applicable Programs (or, if this Agreement is terminated in its
entirety, for the Territory), and the following shall apply:

(a)    Assignment and License of Exclusive Product Patents. Unless the
termination was by Ziopharm pursuant to Section 11.3, Ziopharm shall assign to
Precigen all of Ziopharm’s right, title, and interest in and to any Patents
owned by Ziopharm to the extent solely and exclusively Covering the Exclusive
Products for use in the Field. In the event Ziopharm owns or Controls Patents
that Cover the Exclusive Products for use in the Field and other compounds
technologies or uses for the Exclusive Products outside of the Field, then
Ziopharm shall not assign such Patents to Precigen, but shall, and hereby does,
grant to Precigen an exclusive, irrevocable, royalty-free license to use such
Patents solely to Develop and Commercialize such Exclusive Products for use in
the Field in the form that such Exclusive Products exist as of the effective
date of termination (such Exclusive Products, the “Terminated Products”). The
assignments and licenses granted to Precigen pursuant to this Section 11.4(a)
are subject to Precigen paying Ziopharm royalties on the Net Sales (as such term
is modified to apply to sales by Precigen, its Affiliates and sublicensees) of
all Terminated Products in the Field at a rate of [***] percent ([***]%),
provided that once the cumulative royalties for all Terminated Products paid by
Precigen pursuant to this Section 11.4(a) equal [***] percent ([***]%) of
Ziopharm’s reasonable documented costs and expenses incurred in the Research,
Development, manufacture and Commercialization of Terminated Products during the
Term up to the termination date with respect to such Terminated Products. Such
royalty payments pursuant to this Section 11.4(a) shall be paid on a Terminated
Product-by-Terminated Product and country-by-country basis from the First
Commercial Sale of such Terminated Product in such country until the later of
(i) the expiration of the last to expire Valid Claim (as such term is modified
to apply to the Patents assigned or licensed to Precigen) in such country that
Covers such Terminated Product (or any intermediate or component thereof) and
(ii) twelve (12) years after the First Commercial Sale of such Terminated
Product in such country. Provided such Termination is not due to breach by
Ziopharm under this Agreement.

(b)    Negotiation Right. In addition, Ziopharm shall negotiate in good faith
with Precigen, and shall assist Precigen in any good faith negotiations with
applicable Third Parties, to permit Precigen the opportunity to obtain license
to any Patents owned by Ziopharm or Third Parties Covering the Exclusive
Products but that was not assigned or licensed to Precigen pursuant to
Section 11.4(a), in which case the Parties may enter into a separate agreement
or an amendment to this Agreement to reflect any such agreed terms.

11.5    Survival. Termination or expiration of this Agreement shall not affect
any rights or obligations of the Parties under this Agreement that have accrued
prior to the date of termination or expiration. Notwithstanding anything to the
contrary, the following provisions shall survive any expiration or termination
of this Agreement: Articles 1 (to the extent definitions are used in the
following sections or portions thereof), 9, 10, 12, and 14 (other than
Section 14.5) and individual Sections: 2.7, 3.2 (solely with respect to any
rights that have accrued prior to expiration or termination), 3.3 (with respect
to Ziopharm’s responsibility under the Merck Agreement), 3.4, 4.5(b) (with
respect to Transition Services properly performed prior to the effective date of
termination or expiration), 6.2 (solely to the extent required to make final
reconciliations on Operating Profits (or Losses) incurred prior to expiration or
termination), 6.4 (solely with respect to Sublicensing Income received prior to
the effective date of termination or

 

49.

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

expiration), 6.5 (solely to the extent required to make final reconciliations on
Net Sales of Exclusive Royalty-Bearing Products achieved prior to expiration or
termination), 6.7 (solely to the extent required to make final reconciliations
of amounts owed prior to the effective date of termination or expiration),
6.8-6.11 (solely as applicable to payments made following termination or
expiration), 7.1, 7.2, 8.4, 11.1, 11.4 and 11.5. If this Agreement is terminated
with respect to a given Licensed Product, but not in its entirety, then
following such termination the foregoing provisions of this Agreement shall
remain in effect with respect to the Licensed Product(s) for which the
termination is applicable (to the extent they would survive and apply in the
event the Agreement expires or is terminated in its entirety) and all provisions
not surviving in accordance with the foregoing shall terminate with respect to
the relevant Licensed Product for which the termination applies, as applicable,
upon the effective date of termination thereof.

ARTICLE 12

DISPUTE RESOLUTION

12.1    Disputes. It is the objective of the Parties to establish procedures to
facilitate the resolution of disputes arising under this Agreement in an
expedient manner by mutual cooperation and without resort to litigation. In the
event of any disputes, controversies or differences which may arise between the
Parties out of or in relation to or in connection with this Agreement (other
than disputes arising from the JDC), including, without limitation, any alleged
failure to perform, or breach, of this Agreement, or any issue relating to the
interpretation or application of this Agreement (each, a “Dispute”), then upon
the request of either Party by written notice, the Parties agree to meet and
discuss in good faith a possible resolution thereof, which good faith efforts
shall include at least one in-person meeting between the Executive Officers of
each Party. If the matter is not resolved within thirty (30) days following the
written request for discussions, either Party may then invoke the provisions of
Section 12.2. For the avoidance of doubt, any disputes, controversies or
differences arising from the JDC pursuant to Article 5 shall be resolved solely
in accordance with Article 5.

12.2    Arbitration. Any Dispute that is not resolved pursuant to Section 12.1
shall, subject to Section 12.10, be shall resolved by binding arbitration
administered by the American Arbitration Association (“AAA”) (or its successor
entity) in accordance with the then current Commercial Rules of the American
Arbitration Association including the Procedures for Large, Complex Commercial
Disputes (including the Optional Rules for Emergency Measures of Protection)
(the “AAA Rules”), except as modified in this Agreement, which AAA Rules are
deemed to be incorporated by reference into this clause. The decision rendered
in any such arbitration will be final, binding and unappealable. The arbitration
shall be conducted by a panel of three (3) arbitrators appointed in accordance
with the AAA Rules, none of whom shall be a current or former employee or
director, or a then-current stockholder, of either Party, their respective
Affiliates or any Sublicensee. The place of arbitration shall be New York, New
York, U.S., and all proceedings and communications shall be in English. It is
the intention of the Parties that discovery, although permitted as described
herein, will be limited except in exceptional circumstances. The arbitrators
will permit such limited discovery necessary for an understanding of any
legitimate issue raised in the arbitration, including the production of
documents. No later than thirty (30) days after selection of the arbitrators,
the Parties and their representatives shall hold a preliminary meeting with the
arbitrators, to mutually agree upon and thereafter follow procedures seeking to
assure that the arbitration will be concluded within six (6) months from such
meeting. Failing any such mutual agreement, the arbitrators will design and the
Parties shall follow procedures to such effect.

 

50.



--------------------------------------------------------------------------------

12.3    Governing Law. This Agreement shall be governed by and construed under
the substantive laws of the State of New York, excluding any conflicts or choice
of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.

12.4    Award. Any award to be paid by one Party to the other Party as
determined by the arbitrator(s) as set forth above under Section 12.2 shall be
promptly paid in United States dollars free of any tax, deduction or offset; and
any costs, fees or taxes incident to enforcing the award shall, to the maximum
extent permitted by law, be charged against the losing Party. Each Party agrees
to abide by the award rendered in any arbitration conducted pursuant to this
Section 12.4, and agrees that, subject to the United States Federal Arbitration
Act, 9 U.S.C. §§ 1-16, judgment may be entered upon the final award in any
United States District Court located in New York and that other courts may award
full faith and credit to such judgment in order to enforce such award. The award
shall include interest from the date of any damages incurred for breach of the
Agreement, and from the date of the award until paid in full, at a rate fixed by
the arbitrator(s). With respect to money damages, nothing contained herein shall
be construed to permit the arbitrator(s) or any court or any other forum to
award consequential, incidental, special, punitive or exemplary damages. By
entering into this agreement to arbitrate, the Parties expressly waive any claim
for consequential, incidental, special, punitive or exemplary damages. The only
damages recoverable under this Agreement are direct compensatory damages.

12.5    Costs. Each Party shall bear its own legal fees. The arbitrator(s) shall
assess his or her costs, fees and expenses against the Party losing the
arbitration.

12.6    Injunctive Relief. Nothing in this Article 12 will preclude either Party
from seeking equitable relief or interim or provisional relief from a court of
competent jurisdiction, including a temporary restraining order, preliminary
injunction or other interim equitable relief, concerning a dispute either prior
to or during any arbitration if necessary to protect the interests of such Party
or to preserve the status quo pending the arbitration proceeding. For the
avoidance of doubt, nothing in this Section 12.6 shall otherwise limit a
breaching Party’s opportunity to cure a material breach as permitted in
accordance with Section 11.3.

12.7    Confidentiality. The arbitration proceeding shall be confidential and
the arbitrator(s) shall issue appropriate protective orders to safeguard each
Party’s Confidential Information. Except as required by law, no Party shall make
(or instruct the arbitrator(s) to make) any public announcement with respect to
the proceedings or decision of the arbitrator(s) without prior written consent
of the other Party. The existence of any dispute submitted to arbitration, and
the award, shall be kept in confidence by the Parties and the arbitrator(s),
except as required in connection with the enforcement of such award or as
otherwise required by applicable law.

12.8    Survivability. Any duty to arbitrate under this Agreement shall remain
in effect and be enforceable after termination of this Agreement for any reason.

 

51.



--------------------------------------------------------------------------------

12.9    Jurisdiction. For the purposes of this Article 12, the Parties
acknowledge their diversity and agree to accept the jurisdiction of any United
States District Court located in New York for the purposes of enforcing or
appealing any awards entered pursuant to this Article 12 and for enforcing the
agreements reflected in this Article 12 and agree not to commence any action,
suit or proceeding related thereto except in such courts.

12.10    Patent and Trademark Disputes. Notwithstanding any other provisions of
this Article 12, any dispute, controversy or claim relating to the scope,
validity, enforceability or infringement of any Licensed Patents shall be
submitted to a court of competent jurisdiction in the country in which such
Patent was filed or granted.

ARTICLE 13

SHARE FORFEITURE AND AGREEMENT TERMINATIONS

13.1    Series 1 Preferred Forfeiture. Subject to the terms and conditions of
this Agreement, Intrexon and its Affiliates are forfeiting, returning,
contributing and transferring unto Ziopharm and Ziopharm is accepting from
Intrexon, all of the Preferred Shares held by Intrexon and its Affiliates as of
the Effective Date. Intrexon and its Affiliates agree to, and hereby do,
forfeit, return, contribute, transfer and, as necessary, assign to Ziopharm all
of Intrexon’s and its Affiliates right, title and interest to and in the
Preferred Shares held by Intrexon and its Affiliates as of the date hereof
(including any right to receive PIK Shares as of the date hereof or in the
future, whether or not accrued or payable as of the date hereof) without any
payment of cash or additional consideration by Ziopharm.

13.2    Forfeiture Closing. The closing of the forfeiture, return, contribution
and transfer of the Preferred Shares pursuant to Section 13.1 shall occur
simultaneously with the execution and delivery of this Agreement. Concurrently
with the execution of this Agreement, Intrexon shall deliver to Ziopharm an
Assignment by the Parties this Agreement. Concurrently with the execution of
this Agreement, Intrexon shall deliver to Ziopharm an Assignment Separate from
Certificate for the Preferred Shares in the form attached to this Agreement as
Exhibit E executed by Intrexon in favor of Ziopharm. Ziopharm shall instruct its
transfer agent to immediately cancel the Preferred Shares on Ziopharm’s books
and the Preferred Shares shall be automatically and immediately cancelled and
retired.

13.3    Representations and Warranties. Intrexon hereby represents and warrants
as follows:

(a)    Intrexon is the legal and beneficial owner of the Preferred Shares with
good and valid title thereto, free and clear of all security interests, liens,
pledges or encumbrances other than restrictions imposed by the Certificate of
Designation or upon transfer under applicable federal and/or state securities
law. As of the date hereof, Intrexon and its Affiliates beneficially own 130,849
shares of Series 1 Preferred Stock and 210 shares of Series 1 Preferred Stock
have accrued and are currently payable to Intrexon and its Affiliates as PIK
Shares.

(b)    Intrexon has the requisite power and authority to enter into and perform
this Agreement and to forfeit, return, contribute, transfer and deliver the
Preferred Shares in the manner provided in this Agreement. The execution,
delivery and performance of this Agreement

 

52.



--------------------------------------------------------------------------------

by Intrexon and the consummation by it of the transactions contemplated hereby
have been duly authorized by all necessary corporate action, and no further
consent or authorization of Intrexon or its board of directors, stockholders or
other governing body is required. When executed and delivered by Intrexon, this
Agreement shall constitute a valid and binding obligation of Intrexon,
enforceable against Intrexon in accordance with its terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, liquidation, conservatorship, receivership or
similar laws relating to, or affecting generally the enforcement of, creditor’s
rights and remedies or by other equitable principles of general application.

(c)    The execution, delivery and performance of this Agreement by Intrexon and
the consummation by Intrexon of the transactions contemplated hereby do not and
will not (i) violate any provision of Intrexon’s charter or organizational
documents (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which Intrexon is a party or by which
Intrexon’s properties or assets are bound, or (iii) result in a violation of any
federal, state, local or foreign statute, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations) applicable
to Intrexon or by which any property or asset of Intrexon are bound or affected,
except, in all cases, other than violations (with respect to federal and state
securities laws) above, for such conflicts, defaults, terminations, amendments,
acceleration, cancellations and violations as would not, individually or in the
aggregate, materially and adversely affect Intrexon’s ability to perform its
obligations under this Agreement.

13.4    Termination of Purchase Agreement. Effective immediately, Ziopharm and
Intrexon hereby terminate the 2011 Stock Purchase Agreement and acknowledge and
agree that the 2011 Stock Purchase Agreement shall have no further force or
effect and that all of the benefits, rights, obligations and liabilities of the
parties thereunder shall immediately cease and terminate.

13.5    Termination of Registration Rights Agreement. Effective immediately,
Ziopharm and Intrexon hereby terminate the 2011 Registration Rights Agreement
and acknowledge and agree that the 2011 Registration Rights Agreement shall have
no further force or effect and that all of the benefits, rights, obligations and
liabilities of the parties thereunder shall immediately cease and terminate.

13.6    Termination of Securities Issuance Agreement. Effective immediately,
Ziopharm and Intrexon hereby terminate the 2016 Securities Purchase Agreement
and acknowledge and agree that the 2016 Securities Purchase Agreement shall have
no further force or effect and that all of the benefits, rights, obligations and
liabilities of the parties thereunder shall immediately cease and terminate.

13.7    Conditions. The obligations of Ziopharm under this Agreement are subject
to (i) the delivery by Intrexon of an Assignment Separate from Certificate for
the Preferred Shares in the form attached to this Agreement as Exhibit E and
(ii) the delivery by Randal J. Kirk of written notice to Ziopharm of his
resignation from Ziopharm’s board of directors effective as of the Effective
Date.

 

53.



--------------------------------------------------------------------------------

ARTICLE 14

MISCELLANEOUS

14.1    Entire Agreement; Amendment. This Agreement, including the Exhibits
hereto, and the Related Agreements sets forth the complete, final and exclusive
agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto with
respect to the subject matter hereof and supersedes, as of the Effective Date,
all prior and contemporaneous agreements and understandings between the Parties
with respect to the subject matter hereof. There are no covenants, promises,
agreements, warranties, representations, conditions or understandings, either
oral or written, between the Parties other than as are set forth in this
Agreement or the Related Agreements. No subsequent alteration, amendment, change
or addition to this Agreement shall be binding upon the Parties unless reduced
to writing and signed by an authorized officer of each Party.

14.2    Rights in Bankruptcy.

(a)    To the extent permitted under applicable Law, all rights and licenses
granted under or pursuant to this Agreement by one Party to the other are, for
all purposes of Title 11 of the United States Code (“Title 11”), licenses of
rights to “intellectual property” as defined in Title 11, and, in the event that
a case under Title 11 is commenced by or against either Party (the “Bankrupt
Party”), the other Party shall have all of the rights set forth in
Section 365(n) of Title 11 to the maximum extent permitted thereby. All rights
of the Parties under this Section 14.2 and under Section 365(n) of Title 11 are
in addition to and not in substitution of any and all other rights, powers, and
remedies that each party may have under this Agreement, Title 11, and any other
applicable Laws. The non-Bankrupt Party shall have the right to perform the
obligations of the Bankrupt Party hereunder with respect to such intellectual
property, but neither such provision nor such performance by the non-Bankrupt
Party shall release the Bankrupt Party from any such obligation or liability for
failing to perform it.

(b)    The Parties agree that they intend the foregoing non-Bankrupt Party
rights to extend to the maximum extent permitted by law and any provisions of
applicable contracts with Third Parties, including for purposes of Title 11, (i)
the right of access to any intellectual property (including all embodiments
thereof) of the Bankrupt Party or any Third Party with whom the Bankrupt Party
contracts to perform an obligation of the Bankrupt Party under this Agreement,
and, in the case of the Third Party, which is necessary for the Development,
Regulatory Approval and manufacture of Licensed Products and (ii) the right to
contract directly with any Third Party described in (i) in this sentence to
complete the contracted work.

(c)    Any intellectual property provided pursuant to the provisions of this
Section 14.2 shall be subject to the licenses set forth elsewhere in this
Agreement and the payment obligations of this Agreement, which shall be deemed
to be royalties for purposes of Title 11.

14.3    Force Majeure. Both Parties shall be excused from the performance of
their obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party. Such excuse shall be continued so long as
the condition constituting force majeure

 

54.



--------------------------------------------------------------------------------

continues and the nonperforming Party takes reasonable efforts to remove the
condition. For purposes of this Agreement, force majeure shall include
conditions beyond the control of the Parties, including an act of God, war,
civil commotion, terrorist act, labor strike or lock-out, epidemic, failure or
default of public utilities or common carriers, destruction of production
facilities or materials by fire, earthquake, storm or like catastrophe, and
failure of plant or machinery (provided that such failure could not have been
prevented by the exercise of skill, diligence, and prudence that would be
reasonably and ordinarily expected from a skilled and experienced person engaged
in the same type of undertaking under the same or similar circumstances).
Notwithstanding the foregoing, a Party shall not be excused from making payments
owed hereunder because of a force majeure affecting such Party. If a force
majeure persists for more than ninety (90) days, then the Parties will discuss
in good faith the modification of the Parties’ obligations under this Agreement
in order to mitigate the delays caused by such force majeure.

14.4    Notices. Any notice required or permitted to be given under this
Agreement shall be in writing, shall specifically refer to this Agreement, and
shall be addressed to the appropriate Party at the address specified below or
such other address as may be specified by such Party in writing in accordance
with this Section 14.4, and shall be deemed to have been given for all purposes
(a) when received, if hand-delivered or sent by confirmed facsimile or a
reputable courier service, or (b) five (5) Business Days after mailing, if
mailed by first class certified or registered airmail, postage prepaid, return
receipt requested.

If to Precigen:

20358 Seneca Meadows Parkways

Germantown, MD 20876

Attn: President

With a copies to (which shall not constitute notice):

Intrexon Corporation

20374 Seneca Meadows Parkway

Germantown, MD 20876

Attn: Chief Legal Officer

Hogan Lovells US LLP

100 International Drive, Suite 2000

Baltimore, MD 21202

Attn: Asher M. Rubin and William I. Intner

If to Ziopharm:

ZIOPHARM Oncology, Inc.

One First Avenue, Parris Building #34

Navy Yard Plaza, Boston, MA 02129

Attn: General Counsel

Fax: 617-241-2855

 

55.



--------------------------------------------------------------------------------

With a copy to (which shall not constitute notice):

Cooley LLP

One Freedom Square

Reston Town Center

11951 Freedom Drive

Reston, VA 20190-5656 USA

Attn: Kenneth J. Krisko

Fax: 703-456-8100

14.5    No Strict Construction; Headings. This Agreement has been prepared
jointly by the Parties and shall not be strictly construed against either Party.
Ambiguities, if any, in this Agreement shall not be construed against any Party,
irrespective of which Party may be deemed to have authored the ambiguous
provision. The headings of each Article and Section in this Agreement have been
inserted for convenience of reference only and are not intended to limit or
expand on the meaning of the language contained in the particular Article or
Section. Except where the context otherwise requires, the use of any gender
shall be applicable to all genders, and the word “or” is used in the inclusive
sense (and/or). The term “including” as used herein means including, without
limiting the generality of any description preceding such term.

14.6    Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other,
which consent shall not be unreasonably withheld or delayed, except that a Party
may make such an assignment or transfer without the other Party’s consent (a) to
its Affiliates, (b) to a Third Party in connection with the transfer or sale of
all or substantially all of the business or assets of such Party to which this
Agreement relates, whether by merger, consolidation, divesture, restructure,
sale of stock, sale of assets or otherwise or (c) to a Third Party in connection
with the transfer or sale of all or substantially all of the business or assets
of such Party relating to a Licensed Product, whether by merger, consolidation,
divesture, restructure, sale of stock, sale of assets or otherwise. Any
successor or assignee of rights and/or obligations permitted hereunder shall, in
writing to the other Party, expressly assume performance of such rights and/or
obligations. Any permitted assignment shall be binding on the successors of the
assigning Party. Any assignment or attempted assignment by either Party in
violation of the terms of this Section 14.6 shall be null, void and of no legal
effect.

14.7    Performance by Affiliates. Each Party may discharge any obligations and
exercise any right hereunder through any of its Affiliates. Each Party hereby
guarantees the performance by its Affiliates of such Party’s obligations under
this Agreement, and shall cause its Affiliates to comply with the provisions of
this Agreement in connection with such performance. Any breach by a Party’s
Affiliate of any of such Party’s obligations under this Agreement shall be
deemed a breach by such Party, and the other Party may proceed directly against
such Party without any obligation to first proceed against such Party’s
Affiliate.

14.8    Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

 

56.



--------------------------------------------------------------------------------

14.9    Severability. If any one or more of the provisions of this Agreement is
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or is taken, the provision shall be considered severed
from this Agreement and shall not serve to invalidate any remaining provisions
hereof. The Parties shall make a good faith effort to replace any invalid or
unenforceable provision with a valid and enforceable one such that the
objectives contemplated by the Parties when entering this Agreement may be
realized.

14.10    No Waiver. Any delay in enforcing a Party’s rights under this Agreement
or any waiver as to a particular default or other matter shall not constitute a
waiver of such Party’s rights to the future enforcement of its rights under this
Agreement, except with respect to an express written and signed waiver relating
to a particular matter for a particular period of time.

14.11    Independent Contractors. Each Party shall act solely as an independent
contractor, and nothing in this Agreement shall be construed to give either
Party the power or authority to act for, bind, or commit the other Party in any
way. Nothing herein shall be construed to create the relationship of partners,
principal and agent, or joint-venture partners between the Parties.

14.12    Counterparts. This Agreement may be executed in one (1) or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

14.13    Intrexon Guarantee. Intrexon hereby unconditionally guarantees and
undertakes to Ziopharm that Precigen will duly and punctually observe and
perform all the undertakings, covenants and obligations of Precigen under this
Agreement and under any agreements between the Parties (or any of them) which
are expressly supplemental to this Agreement or which this Agreement requires to
be executed (the “Obligations”) to the intent that if Precigen (or any assignee
or successor in interest thereto) shall fail for whatever reason so to observe
and perform any Obligations, Intrexon shall be liable to perform the same in all
respects as if Intrexon was the party principally bound thereby in place of
Precigen on demand from Ziopharm, provided that Intrexon shall be deemed to have
any defenses or excuses for nonperformance that Precigen would have had to such
Obligations. The liability of Intrexon under this Agreement shall be as primary
obligor as regards Ziopharm and not merely as surety and no modification,
variation or addition to any of the Obligations, no time or other indulgence
given by Ziopharm to Precigen nor any neglect, failure or forbearance on the
part of Ziopharm to enforce the performance or observance of any of the
Obligations shall in any way release, lessen or affect the liability of
Intrexon. This is a continuing guarantee and Intrexon’s undertakings under this
Agreement shall remain in full force and effect until the earlier of (a) a
Qualified IPO of Precigen, (b) a Qualified Change of Control, (c) a Qualified
Private Financing, and (d) final performance in full of the Obligations. In
addition, until the earlier of (i) the termination of this guarantee or (ii) the
end of the Term, Intrexon will not divest, restructure, reorganize or reclassify
Precigen with any intent in whole or in part to avoid, reduce or eliminate its
obligations under this Agreement. As used herein, “Qualified IPO” means an
initial public offering of shares of Precigen’s common stock through which
Precigen raises at least [***] dollars ($[***]) and lists Precigen’s common
stock for sale in the public market; “Qualified Change of Control” means a
transaction or series of transactions through which Intrexon controls less than
fifty percent (50%) of the equity of Precigen provided that Precigen or its
parent entity following such transaction or transactions has

 

57.

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

a market cap of at least [***] dollars ($[***]), and “Qualified Private
Financing” means a transaction or series of transactions involving the sale of
shares of Precigen’s stock (common or preferred) to Third Parties through which
Precigen raises at least [***] dollars ($[***]).

{Signature page follows}

 

58.

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Exclusive License Agreement
by their duly authorized officers as of the Effective Date.

 

ZIOPHARM ONCOLOGY, INC.     PRECIGEN, INC. By:   /s/ Laurence J.N. Cooper    
By:   /s/ Donald P. Lehr Name:   Laurence J.N. Cooper     Name:   Donald P. Lehr
Title:   Chief Executive Officer     Title:   Director      

SOLELY FOR THE PURPOSES OF THE RECITALS, SECTION 2.2, SECTION 3.4, ARTICLE 13
AND SECTION 14.13:

 

INTREXON CORPORATION

      By:   /s/ Donald P. Lehr       Name:   Donald P. Lehr       Title:   Chief
Legal Officer

 

Signature Page to Exclusive License Agreement



--------------------------------------------------------------------------------

LIST OF EXHIBITS:

 

Exhibit A:  

Gorilla Development Plan

Exhibit B:  

Licensed Patents

            Schedule 1:   [***] Patent and Patent Applications

            Schedule 2:   [***] Gene Switch- Patents and Patent Applications

            Schedule 3:   [***] Patents and Patent Applications

            Schedule 4:   [***] Patents and Patent Applications

            Schedule 5:  [***] Patents and Patent Applications

            Schedule 6:  [***]

Exhibit C:  

Transition Services

Exhibit D:  

Joint Press Release

Exhibit E:  

Form of Assignment Separate from Certificate for the Preferred Shares

Exhibit F:  

Third Party Licenses

Exhibit G:  

Common Law and Registered Trademarks Related to this Agreement

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

EXHIBIT A

INITIAL GORILLA DEVELOPMENT PLAN

[TO BE ATTACHED 60 DAYS FOLLOWING EFFECTIVE DATE]



--------------------------------------------------------------------------------

EXHIBIT B

LICENSED PATENTS

Schedule 1

[***]Patents and Patent Applications

 

INTREXON

DOCKET

NO               

  

TITLE

  

PRIORITY

DATE

  

COUNTRY

  

SERIAL NO

  

FILE DATE

  

PATENT NO

  

ISSUE

DATE

  

GENERAL

DESCRIPTION

[***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]
[***]    [***]    [***]    [***]    [***]    [***]          [***]          [***]
   [***]    [***]    [***]    [***]             [***]    [***]    [***]    [***]
   [***]             [***]    [***]    [***]    [***]    [***]             [***]
   [***]    [***]    [***]    [***]             [***]    [***]    [***]    [***]
   [***]             [***]    [***]    [***]    [***]    [***]   

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

INTREXON

DOCKET

NO               

  

TITLE

  

PRIORITY

DATE

  

COUNTRY

  

SERIAL NO

  

FILE DATE

  

PATENT NO

  

ISSUE

DATE

  

GENERAL

DESCRIPTION

         [***]    [***]    [***]    [***]    [***]             [***]    [***]   
[***]    [***]    [***]             [***]    [***]    [***]    [***]    [***]   
         [***]    [***]    [***]    [***]    [***]             [***]    [***]   
[***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]   
      [***]          [***]    [***]    [***]    [***]    [***]             [***]
   [***]    [***]    [***]    [***]             [***]    [***]    [***]    [***]
   [***]             [***]    [***]    [***]    [***]    [***]   

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

INTREXON

DOCKET

NO               

  

TITLE

  

PRIORITY

DATE

  

COUNTRY

  

SERIAL NO

  

FILE DATE

  

PATENT NO

  

ISSUE

DATE

  

GENERAL

DESCRIPTION

         [***]    [***]    [***]    [***]    [***]             [***]    [***]   
[***]    [***]    [***]             [***]    [***]    [***]    [***]    [***]   
         [***]    [***]    [***]    [***]    [***]             [***]    [***]   
[***]    [***]    [***]             [***]    [***]    [***]    [***]    [***]   
         [***]    [***]    [***]    [***]    [***]             [***]    [***]   
[***]    [***]    [***]   

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

INTREXON

DOCKET

NO               

  

TITLE

  

PRIORITY

DATE

  

COUNTRY

  

SERIAL NO

  

FILE DATE

  

PATENT NO

  

ISSUE

DATE

  

GENERAL

DESCRIPTION

         [***]    [***]    [***]    [***]    [***]             [***]    [***]   
[***]    [***]    [***]             [***]    [***]    [***]    [***]    [***]   
         [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]   
[***]    [***]    [***]          [***]          [***]    [***]    [***]    [***]
   [***]             [***]    [***]    [***]                   [***]    [***]   
[***]    [***]    [***]             [***]    [***]    [***]    [***]    [***]   
         [***]    [***]    [***]         

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

INTREXON

DOCKET

NO               

  

TITLE

  

PRIORITY

DATE

  

COUNTRY

  

SERIAL NO

  

FILE DATE

  

PATENT NO

  

ISSUE

DATE

  

GENERAL

DESCRIPTION

         [***]    [***]    [***]    [***]    [***]             [***]    [***]   
[***]    [***]    [***]             [***]    [***]    [***]                  
[***]    [***]    [***]    [***]    [***]             [***]    [***]    [***]   
               [***]    [***]    [***]    [***]    [***]             [***]   
[***]    [***]                   [***]    [***]    [***]                   [***]
   [***]    [***]                   [***]    [***]    [***]    [***]    [***]   
         [***]    [***]    [***]    [***]    [***]   

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

INTREXON

DOCKET

NO               

  

TITLE

  

PRIORITY

DATE

  

COUNTRY

  

SERIAL NO

  

FILE DATE

  

PATENT NO

  

ISSUE

DATE

  

GENERAL

DESCRIPTION

         [***]    [***]    [***]    [***]    [***]             [***]    [***]   
[***]                   [***]    [***]    [***]    [***]    [***]            
[***]    [***]    [***]    [***]    [***]             [***]    [***]    [***]   
[***]    [***]             [***]    [***]    [***]                   [***]   
[***]    [***]    [***]    [***]             [***]    [***]    [***]    [***]   
[***]             [***]    [***]    [***]    [***]    [***]             [***]   
[***]    [***]                   [***]    [***]    [***]                   [***]
   [***]    [***]    [***]    [***]   

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

INTREXON

DOCKET

NO               

  

TITLE

  

PRIORITY

DATE

  

COUNTRY

  

SERIAL NO

  

FILE DATE

  

PATENT NO

  

ISSUE

DATE

  

GENERAL

DESCRIPTION

         [***]    [***]    [***]    [***]    [***]             [***]    [***]   
[***]    [***]    [***]             [***]    [***]    [***]    [***]    [***]   
         [***]    [***]    [***]    [***]    [***]             [***]    [***]   
[***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]   
      [***]          [***]    [***]    [***]    [***]    [***]             [***]
   [***]    [***]    [***]    [***]             [***]    [***]    [***]         
         [***]    [***]    [***]    [***]    [***]             [***]    [***]   
[***]    [***]    [***]             [***]    [***]    [***]    [***]    [***]   

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

INTREXON

DOCKET

NO               

  

TITLE

  

PRIORITY

DATE

  

COUNTRY

  

SERIAL NO

  

FILE DATE

  

PATENT NO

  

ISSUE

DATE

  

GENERAL

DESCRIPTION

         [***]    [***]    [***]                   [***]    [***]    [***]      
            [***]    [***]    [***]    [***]    [***]             [***]    [***]
   [***]                   [***]    [***]    [***]                   [***]   
[***]    [***]                   [***]    [***]    [***]                   [***]
   [***]    [***]    [***]    [***]             [***]    [***]    [***]         
         [***]    [***]    [***]                   [***]    [***]    [***]      
  

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

INTREXON

DOCKET

NO               

  

TITLE

  

PRIORITY

DATE

  

COUNTRY

  

SERIAL NO

  

FILE DATE

  

PATENT NO

  

ISSUE

DATE

  

GENERAL

DESCRIPTION

         [***]    [***]    [***]    [***]    [***]             [***]    [***]   
[***]    [***]    [***]             [***]    [***]    [***]                  
[***]    [***]    [***]                   [***]    [***]    [***]               
   [***]    [***]    [***]    [***]    [***]             [***]    [***]    [***]
                  [***]    [***]    [***]    [***]    [***]             [***]   
[***]    [***]    [***]    [***]             [***]    [***]    [***]            
      [***]    [***]    [***]    [***]    [***]   

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

INTREXON

DOCKET

NO               

  

TITLE

  

PRIORITY

DATE

  

COUNTRY

  

SERIAL NO

  

FILE DATE

  

PATENT NO

  

ISSUE

DATE

  

GENERAL

DESCRIPTION

         [***]    [***]    [***]    [***]    [***]             [***]    [***]   
[***]                   [***]    [***]    [***]    [***]    [***]            
[***]    [***]    [***]    [***]    [***]   

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

Schedule 2

[***] Patents and Patent Applications

 

INTREXON

DOCKET

NO               

  

TITLE

  

PRIORITY

DATE

  

COUNTRY

  

SERIAL NO

  

FILE DATE

  

PATENT NO

  

ISSUE

DATE

  

GENERAL

DESCRIPTION

[***]    [***]    [***]    [***]    [***]    [***]          [***]          [***]
   [***]    [***]    [***]    [***]             [***]    [***]    [***]    [***]
   [***]             [***]    [***]    [***]    [***]    [***]             [***]
   [***]    [***]    [***]    [***]             [***]    [***]    [***]         
         [***]    [***]    [***]    [***]    [***]             [***]    [***]   
[***]    [***]    [***]             [***]    [***]    [***]    [***]    [***]   

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

INTREXON

DOCKET

NO               

  

TITLE

  

PRIORITY

DATE

  

COUNTRY

  

SERIAL NO

  

FILE DATE

  

PATENT NO

  

ISSUE

DATE

  

GENERAL

DESCRIPTION

         [***]    [***]    [***]    [***]    [***]             [***]    [***]   
[***]    [***]    [***]             [***]    [***]    [***]    [***]    [***]   
         [***]    [***]    [***]    [***]    [***]             [***]    [***]   
[***]    [***]    [***]             [***]    [***]    [***]    [***]    [***]   
         [***]    [***]    [***]    [***]    [***]             [***]    [***]   
[***]    [***]    [***]   

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

[***]    [***]    [***]    [***]    [***]    [***]          [***]          [***]
   [***]    [***]    [***]    [***]             [***]    [***]    [***]    [***]
   [***]             [***]    [***]    [***]    [***]    [***]             [***]
   [***]    [***]                   [***]    [***]    [***]    [***]    [***]   
         [***]    [***]    [***]    [***]    [***]             [***]    [***]   
[***]    [***]    [***]             [***]    [***]    [***]    [***]    [***]   
         [***]    [***]    [***]    [***]    [***]   

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

         [***]    [***]    [***]    [***]    [***]             [***]    [***]   
[***]    [***]    [***]             [***]    [***]    [***]    [***]    [***]   
         [***]    [***]    [***]    [***]    [***]             [***]    [***]   
[***]    [***]    [***]             [***]    [***]    [***]    [***]    [***]   
         [***]    [***]    [***]    [***]    [***]             [***]    [***]   
[***]    [***]    [***]             [***]    [***]    [***]    [***]    [***]   
[***]    [***]    [***]    [***]    [***]    [***]          [***]          [***]
   [***]    [***]    [***]    [***]   

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

         [***]    [***]    [***]    [***]    [***]             [***]    [***]   
[***]    [***]    [***]             [***]    [***]    [***]    [***]    [***]   
         [***]    [***]    [***]    [***]    [***]             [***]    [***]   
[***]                   [***]    [***]    [***]    [***]    [***]            
[***]    [***]    [***]    [***]    [***]             [***]    [***]    [***]   
[***]    [***]             [***]    [***]    [***]                   [***]   
[***]    [***]    [***]    [***]             [***]    [***]    [***]            
      [***]    [***]    [***]         

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

         [***]    [***]    [***]    [***]    [***]             [***]    [***]   
[***]    [***]    [***]             [***]    [***]    [***]    [***]    [***]   
[***]    [***]    [***]    [***]    [***]    [***]          [***]          [***]
   [***]       [***]    [***]             [***]    [***]                     
[***]    [***]                      [***]    [***]       [***]    [***]         
   [***]    [***]       [***]    [***]             [***]    [***]       [***]   
[***]             [***]    [***]       [***]    [***]             [***]    [***]
                     [***]    [***]                      [***]    [***]      
[***]    [***]   

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

         [***]    [***]                      [***]    [***]       [***]    [***]
            [***]    [***]       [***]    [***]             [***]    [***]      
[***]    [***]             [***]    [***]       [***]    [***]             [***]
   [***]                      [***]    [***]       [***]    [***]            
[***]    [***]       [***]    [***]             [***]    [***]                  
   [***]    [***]       [***]    [***]             [***]    [***]       [***]   
[***]             [***]    [***]       [***]    [***]             [***]    [***]
      [***]    [***]             [***]    [***]    [***]    [***]    [***]      
      [***]    [***]    [***]                   [***]    [***]    [***]         

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

[***]    [***]    [***]    [***]    [***]    [***]          [***]          [***]
   [***]    [***]                   [***]    [***]    [***]    [***]    [***]   
         [***]    [***]    [***]                   [***]    [***]    [***]      
            [***]    [***]    [***]                   [***]    [***]    [***]   
               [***]    [***]    [***]    [***]    [***]             [***]   
[***]    [***]                   [***]    [***]    [***]    [***]    [***]      
      [***]    [***]    [***]                   [***]    [***]    [***]         

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

         [***]    [***]    [***]                   [***]    [***]    [***]      
            [***]    [***]    [***]                   [***]    [***]    [***]   
               [***]    [***]    [***]                   [***]    [***]    [***]
   [***]    [***]             [***]    [***]    [***]                   [***]   
[***]    [***]         

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

Schedule 3

[***] Patents and Patent Applications

 

INTREXON

DOCKET NO

  

TITLE

  

PRIORITY

DATE

  

COUNTRY

  

SERIAL NO

  

FILE DATE

  

PATENT NO

  

ISSUE DATE

  

GENERAL

DESCRIPTION

[***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]
[***]    [***]    [***]    [***]    [***]    [***]          [***]          [***]
   [***]    [***]                   [***]    [***]    [***]                  
[***]    [***]    [***]                   [***]    [***]    [***]               
   [***]    [***]    [***]                   [***]    [***]    [***]         

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

INTREXON

DOCKET NO

  

TITLE

  

PRIORITY

DATE

  

COUNTRY

  

SERIAL NO

  

FILE DATE

  

PATENT NO

  

ISSUE DATE

  

GENERAL

DESCRIPTION

         [***]    [***]    [***]                   [***]    [***]    [***]      
            [***]    [***]    [***]                   [***]    [***]    [***]   
               [***]    [***]    [***]                   [***]    [***]    [***]
                  [***]    [***]    [***]                   [***]    [***]   
[***]          [***]    [***]    [***]    [***]    [***]    [***]          [***]
         [***]    [***]    [***]    [***]    [***]             [***]    [***]   
[***]                   [***]    [***]    [***]         

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

INTREXON

DOCKET NO

  

TITLE

  

PRIORITY

DATE

  

COUNTRY

  

SERIAL NO

  

FILE DATE

  

PATENT NO

  

ISSUE DATE

  

GENERAL

DESCRIPTION

         [***]    [***]    [***]                   [***]    [***]    [***]      
            [***]    [***]    [***]                   [***]    [***]    [***]   
               [***]    [***]    [***]                   [***]    [***]    [***]
                  [***]    [***]    [***]          [***]    [***]    [***]   
[***]    [***]    [***]          [***]          [***]    [***]    [***]         
         [***]    [***]    [***]                   [***]    [***]    [***]      
            [***]    [***]    [***]         

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

INTREXON

DOCKET NO

  

TITLE

  

PRIORITY

DATE

  

COUNTRY

  

SERIAL NO

  

FILE DATE

  

PATENT NO

  

ISSUE DATE

  

GENERAL

DESCRIPTION

         [***]    [***]    [***]                   [***]    [***]    [***]      
            [***]    [***]    [***]                   [***]    [***]    [***]   
               [***]    [***]    [***]                   [***]    [***]    [***]
                  [***]    [***]    [***]                   [***]    [***]   
[***]                   [***]    [***]    [***]                   [***]    [***]
   [***]          [***]    [***]    [***]    [***]    [***]    [***]         
[***]          [***]    [***]    [***]                   [***]    [***]    [***]
                  [***]    [***]    [***]                   [***]    [***]   
[***]         

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

INTREXON

DOCKET NO

  

TITLE

  

PRIORITY

DATE

  

COUNTRY

  

SERIAL NO

  

FILE DATE

  

PATENT NO

  

ISSUE DATE

  

GENERAL

DESCRIPTION

         [***]    [***]    [***]                   [***]    [***]    [***]      
            [***]    [***]    [***]                   [***]    [***]    [***]   
               [***]    [***]    [***]          [***]    [***]    [***]    [***]
   [***]    [***]          [***]          [***]    [***]    [***]               
   [***]    [***]    [***]                   [***]    [***]    [***]            
      [***]    [***]    [***]                   [***]    [***]    [***]         
         [***]    [***]    [***]                   [***]    [***]    [***]      
            [***]    [***]    [***]                   [***]    [***]    [***]   
      [***]    [***]    [***]    [***]    [***]    [***]          [***]         
[***]    [***]    [***]    [***]    [***]             [***]    [***]    [***]   
               [***]    [***]    [***]                   [***]    [***]    [***]
                  [***]    [***]    [***]          [***]    [***]    [***]   
[***]    [***]    [***]          [***]          [***]    [***]    [***]    [***]
   [***]   

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

INTREXON

DOCKET NO

  

TITLE

  

PRIORITY

DATE

  

COUNTRY

  

SERIAL NO

  

FILE DATE

  

PATENT NO

  

ISSUE DATE

  

GENERAL

DESCRIPTION

         [***]    [***]    [***]                   [***]    [***]    [***]      
            [***]    [***]    [***]                   [***]    [***]    [***]   
               [***]    [***]    [***]                   [***]    [***]    [***]
                  [***]    [***]    [***]                   [***]    [***]   
[***]                   [***]    [***]    [***]                   [***]    [***]
   [***]          [***]    [***]    [***]    [***]    [***]    [***]         
[***]          [***]    [***]    [***]         

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

INTREXON

DOCKET NO

  

TITLE

  

PRIORITY

DATE

  

COUNTRY

  

SERIAL NO

  

FILE DATE

  

PATENT NO

  

ISSUE DATE

  

GENERAL

DESCRIPTION

         [***]    [***]    [***]                   [***]    [***]    [***]      
            [***]    [***]    [***]                   [***]    [***]    [***]   
               [***]    [***]    [***]                   [***]    [***]    [***]
                  [***]    [***]    [***]          [***]    [***]    [***]   
[***]    [***]    [***]          [***]          [***]    [***]    [***]         

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

[***]    [***]    [***]    [***]    [***]    [***]          [***]          [***]
   [***]    [***]                   [***]    [***]    [***]                  
[***]    [***]    [***]                   [***]    [***]    [***]               
   [***]    [***]    [***]                   [***]    [***]    [***]            
      [***]    [***]    [***]                   [***]    [***]    [***]         
         [***]    [***]    [***]                   [***]    [***]    [***]      
            [***]    [***]    [***]                   [***]    [***]    [***]   
      [***]    [***]    [***]    [***]    [***]    [***]          [***]

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

         [***]    [***]    [***]                   [***]    [***]    [***]      
            [***]    [***]    [***]                   [***]    [***]    [***]   
               [***]    [***]    [***]    [***]    [***]             [***]   
[***]    [***]                   [***]    [***]    [***]                   [***]
   [***]    [***]          [***]    [***]    [***]    [***]    [***]    [***]   
      [***]          [***]    [***]    [***]    [***]    [***]             [***]
   [***]    [***]                   [***]    [***]    [***]                  
[***]    [***]    [***]    [***]    [***]             [***]    [***]    [***]   
     

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

         [***]    [***]    [***]                   [***]    [***]    [***]      
            [***]    [***]    [***]                   [***]    [***]    [***]   
[***]    [***]   

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

Schedule 4

[***] Patents and Patent Applications

 

INTREXON

DOCKET

NO               

  

TITLE

  

PRIORITY

DATE

  

COUNTRY

  

SERIAL NO

  

FILE DATE

  

PATENT

NO

  

ISSUE DATE

  

GENERAL

DESCRIPTION

[***]    [***]    [***]    [***]    [***]    [***]          [***] [***]    [***]
   [***]    [***]    [***]    [***]          [***] [***]    [***]    [***]   
[***]    [***]    [***]          [***]          [***]    [***]    [***]         
[***]    [***]    [***]    [***]    [***]    [***]          [***]          [***]
   [***]    [***]          [***]    [***]                      [***]         
[***]    [***]    [***]         

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

Schedule 5

[***] Patents and Patent Applications

 

INTREXON

DOCKET

NO               

  

TITLE

  

PRIORITY

DATE

  

COUNTRY

  

SERIAL NO

  

FILE DATE

  

PATENT

NO

  

ISSUE DATE

  

GENERAL

DESCRIPTION

[***]    [***]    [***]    [***]    [***]    [***]          [***]          [***]
   [***]    [***]                   [***]    [***]    [***]                  
[***]    [***]    [***]                   [***]    [***]    [***]               
   [***]    [***]    [***]                   [***]    [***]    [***]            
      [***]    [***]    [***]                   [***]    [***]    [***]         
         [***]    [***]    [***]                   [***]    [***]    [***]   
[***]    [***]             [***]    [***]    [***]          [***]    [***]   
[***]    [***]    [***]    [***]    [***]    [***]    [***] [***]    [***]   
[***]    [***]    [***]    [***]          [***]          [***]    [***]    [***]
   [***]    [***]             [***]    [***]    [***]         

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

Schedule 6

[***]

 

INTREXON

DOCKET

NO               

  

TITLE

  

PRIORITY

DATE

  

COUNTRY

  

SERIAL NO

  

FILE DATE

  

PATENT

NO

  

ISSUE DATE

  

GENERAL DESCRIPTION

[***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]   
[***]       [***]    [***]    [***]    [***]    [***]    [***]    [***]    [***]
   [***]    [***]    [***]    [***]    [***]    [***] [***]    [***]    [***]   
[***]    [***]    [***]    [***]    [***]    [***] [***]    [***]    [***]   
[***]    [***]    [***]    [***]    [***]    [***] [***]    [***]    [***]   
[***]    [***]    [***]    [***]    [***]    [***]

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

EXHIBIT C

TRANSITION SERVICES – AGREED SERVICES

[SEE ATTACHED]

[***11 PAGES REDACTED***]

 

[***] = CERTAIN CONFIDENTIAL INFORMATION OMITTED



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF PRESS RELEASE

[SEE ATTACHED]



--------------------------------------------------------------------------------

LOGO [g623821snap0001.jpg]                              LOGO
[g623821snap0002.jpg]

Ziopharm and Precigen Redefine Relationships,

Announce New License Agreement

Ziopharm to Host Conference Call Today at 8 a.m.

BOSTON and GERMANTOWN, MD, October 9, 2018 – Ziopharm Oncology, Inc. (Nasdaq:
ZIOP) and Precigen, Inc., a wholly-owned subsidiary of Intrexon Corporation
(Nasdaq: XON), today announced a new definitive license agreement to replace all
existing agreements between the companies that will provide Ziopharm with
certain exclusive and non-exclusive rights to technology controlled by Precigen,
Inc.

Through the new agreement, Ziopharm will primarily focus its resources on
developing its Controlled IL-12 and Sleeping Beauty (SB) T-cell receptor (TCR)
platform technologies which have the capability to treat solid tumors, while
Intrexon further establishes Precigen as a therapeutics company concentrating on
immuno-oncology, autoimmune and infectious disease therapies. Both companies
will be better positioned to independently focus on their respective platforms
and markets with full developmental and financial controls.

With this exclusive license, Ziopharm now has full developmental control and
exclusivity utilizing Sleeping Beauty for TCRs targeted towards neoantigens and
public antigens. The existing Cooperative Research and Development Agreement
(CRADA) with the National Cancer Institute related to SB-generated T cells
expressing TCRs to target neoantigens buried within solid tumors will be
transferred to Ziopharm, and Ziopharm will maintain this exclusive relationship
with the NCI for this program. Ziopharm will build on its IL-12 platform
utilizing Precigen’s RheoSwitch® gene switch with both the existing human
adenovirus program and now with rights to pursue next-generation viral
technologies. Using the SB system, Ziopharm will continue to advance its
CD19-specific chimeric antigen receptor (CAR) program, while retaining rights to
a second, unnamed CAR target. Precigen gains exclusive rights for all other
CAR-T therapies, including CD33-specific CAR-T therapies, subject to the
agreement with Merck KGaA.

“This is a new day for Ziopharm, as we have the power and flexibility to advance
IL-12 and Sleeping Beauty-generated TCRs ,” said Ziopharm Chief Executive
Officer Laurence Cooper, M.D., Ph.D. “We now have focused the company on the two
platforms to drive the most shareholder value and transitioned a significant
portion of our CAR-T program to Precigen. The ability of both Ziopharm and
Precigen to autonomously execute their respective operating plans on their
independent platforms, while sharing in future economics, enables both parties
to undertake more efficient ‘divide and conquer’ drug-development plans to the
benefit of all constituents.”



--------------------------------------------------------------------------------

In partial consideration for the termination of the former agreements, in
addition to the grant of the revised limited exclusive license, the companies
agree that Ziopharm will retire all outstanding shares of its Series 1 Preferred
Stock held by Intrexon, including any accrued dividends, valued at approximately
$156.9 million, as of Sept. 30, 2018. Additionally, the companies have
terminated Intrexon’s contractual right to a seat on Ziopharm’s board. Randal J.
Kirk, Chairman and Chief Executive Officer of Intrexon, who has served as a
director on the board of Ziopharm since 2011, has stepped down from that
position, effective immediately, and Ziopharm plans to fill all vacant seats in
the near term.

“In 2011 with Ziopharm, we entered into our first exclusive collaboration and
therewith granted a field that was far broader than any other. Today’s
announcement is about seeing Ziopharm’s tighter focus and about our desire to
invest in Precigen. We believe that Ziopharm will succeed under the license to
develop and bring to market important new cancer therapeutics, and we look
forward to enjoying benefits from these while we continue our investments in
Precigen,” commented Mr. Kirk.

Ziopharm will receive a low single digit, capped royalty on Precigen products in
the field of point-of-care (P-O-C) CAR T-cell therapies. Precigen will receive
milestone payments on late-stage regulatory events as well as commercial
royalties in the low to high single-digit range for certain CAR and IL-12
targets that Ziopharm develops. Precigen will receive capped commercial
royalties in low- to mid-single digits for the TCR products that Ziopharm
develops. Further details on the terms of the transaction will be available
within SEC filings respectively filed by Intrexon and Ziopharm.

Ziopharm Clinical Programs Update

Ziopharm today updated guidance on the timing of its response to the request for
more information from the U.S. Food and Drug Administration (FDA) regarding the
clinical hold placed on the investigational new drug (IND) application for its
third-generation Phase 1 trial to evaluate CD19-specific CAR-T therapies under
P-O-C technology. Ziopharm expects to respond to the FDA’s request for
information in the second half of 2019.

Ziopharm also affirmed its guidance on the planned Phase 1 trial to evaluate
SB-modified TCRs to treat solid tumors. As disclosed in Ziopharm’s second
quarter business update, the IND application for this Phase 1 trial, which is
being led by and conducted at the National Cancer Institute, remains on track to
be submitted in the fourth quarter of 2018 followed by enrollment of patients
beginning in 2019, pending regulatory clearance.

Conference Call and Slide Webcast

Ziopharm will host a webcast and conference call today, October 9, at 8 a.m. ET.
The call can be accessed by dialing 1-844-309-0618 (U.S. and Canada) or
1-661-378-9465 (international). The passcode for the conference call is 9789556.
To access the slides and live webcast or the subsequent archived recording,
visit the “Investors Events and Presentations” section of the Ziopharm website
at www.ziopharm.com. The webcast will be recorded and available for replay on
the Company’s website for two weeks.

About Ziopharm Oncology, Inc.

Ziopharm Oncology is a Boston-based biotechnology company focused on the
development of next-generation immunotherapies utilizing gene- and cell-based
therapies to treat patients with cancer. Ziopharm is focused on the development
of two platform technologies designed to deliver safe,



--------------------------------------------------------------------------------

effective and scalable cell- and viral-based therapies for the treatment of
multiple cancer types: Controlled IL-12 and Sleeping Beauty for genetically
modifying cells. These programs are being advanced in collaboration with MD
Anderson Cancer Center and the National Cancer Institute.

About Precigen: Advancing Medicine with Precision™

Founded in 2017, Precigen is a dedicated discovery and clinical stage
biopharmaceutical company advancing the next generation of gene and cellular
therapies using precision technology to target the most urgent and intractable
diseases in oncology, autoimmune disorders, and emerging specialty therapy
areas. Our technologies enable us to find innovative solutions for affordable
biotherapeutics in a controlled manner. Precigen operates as an innovation
engine progressing a preclinical and clinical pipeline of well-differentiated
unique therapies toward clinical proof-of-confidence and commercialization.
Precigen was founded as a wholly-owned subsidiary of Intrexon Corporation
(Nasdaq: XON) and leverages Intrexon’s proprietary technology platforms to
advance human health. Learn more about Precigen at www.precigentherapeutics.com.

About Intrexon Corporation

Intrexon Corporation (Nasdaq: XON) is Powering the Bioindustrial Revolution with
Better DNA™ to create biologically-based products that improve the quality of
life and the health of the planet. Intrexon’s integrated technology suite
provides its partners across diverse markets with industrial-scale design and
development of complex biological systems delivering unprecedented control,
quality, function, and performance of living cells. We call our synthetic
biology approach Better DNA®, and we invite you to discover more at www.dna.com
or follow us on Twitter at @Intrexon, on Facebook, and LinkedIn.

Trademarks

Intrexon, RheoSwitch, Powering the Bioindustrial Revolution with Better DNA, and
Better DNA are trademarks of Intrexon and/or its affiliates. Other names may be
trademarks of their respective owners.

Forward-Looking Statements Disclaimer

This press release contains forward-looking statements as defined in the Private
Securities Litigation Reform Act of 1995, as amended. Forward-looking statements
are statements that are not historical facts, and in some cases can be
identified by terms such as “may,” “will,” “could,” “expects,” “plans,”
“anticipates,” and “believes.” These statements include, but are not limited to,
statements regarding Ziopharm’s and Intrexon’s goals, expectations, financial or
other projections, intentions or beliefs, including statements regarding
Ziopharm’s and Intrexon’s business and strategic plans; the expected benefits of
the strategic transaction, such as creating shareholder value, growth potential,
market profile, enhanced competitive position and flexibility; the progress and
timing of the development of Ziopharm’s research and development programs,
including the expected timing for its response to the U.S. FDA and of the filing
of its IND applications; the timing for the initiation and readouts of
Ziopharm’s upcoming clinical trials; expected additions to Ziopharm’s board of
directors; and statements regarding future performance. Although Ziopharm’s and
Intrexon’s management teams believe that the expectations reflected in such
forward-looking statements are reasonable, investors are cautioned that
forward-looking information and statements are subject to various risks and
uncertainties, many of which are difficult to predict and generally beyond the
control of Ziopharm and Intrexon, that could cause actual results and
developments to differ materially from those expressed in, or implied or
projected by, the forward-looking information and statements. These risks and
uncertainties include



--------------------------------------------------------------------------------

among other things, the uncertainties inherent in research and development,
future clinical data and analysis, including whether any of Ziopharm’s and
Intrexon’ product candidates will advance further in the preclinical research or
clinical trial process, including receiving clearance from the U.S. Food and
Drug Administration or equivalent foreign regulatory agencies to conduct
clinical trials and whether and when, if at all, they will receive final
approval from the U.S. FDA or equivalent foreign regulatory agencies and for
which indication; the strength and enforceability of Ziopharm’s and Intrexon’s
intellectual property rights; Ziopharm’s ability to attract qualified board
candidates; competition from other pharmaceutical and biotechnology companies as
well as risk factors discussed or identified in the public filings with the
Securities and Exchange Commission made by Ziopharm and Intrexon, including
those risks and uncertainties listed in Ziopharm’s and Intrexon’s annual reports
on Form 10-K for the year ended December 31, 2017 and subsequent Quarterly
Reports on Form 10-Q filed by Ziopharm and Intrexon with the Securities and
Exchange Commission. We are providing this information as of October [X], 2018,
and neither Ziopharm nor Intrexon undertake any obligation to update or revise
the information contained in this press release whether as a result of new
information, future events or any other reason.

 

  ###

For more information contact:

Ziopharm Oncology Contacts:

 

David Connolly

Vice President, Corporate

Communications/Investor Relations

Tel: +1 (617) 502-1881

Email: dconnolly@ziopharm.com

 

Mike Moyer

Vice President, Portfolio Strategy

Tel : +1 (617) 765-3770

Email : mmoyer@ziopharm.com

Intrexon Investor Contact:

Steven Harasym

Vice President, Investor Relations

Tel: +1 (214) 721-0607

investors@dna.com

 

Intrexon Corporate Contact:

Marie Rossi, Ph.D.

Vice President, Communications

Tel: +1 (301) 556-9850

publicrelations@dna.com



--------------------------------------------------------------------------------

EXHIBIT E

FORM OF ASSIGNMENT SEPARATE FROM CERTIFICATE FOR THE PREFERRED SHARES

[SEE ATTACHED]



--------------------------------------------------------------------------------

ASSIGNMENT SEPARATE FROM CERTIFICATE

Pursuant to that certain Exclusive License Agreement by and among the
undersigned (“Transferor”), ZIOPHARM Oncology, Inc. (the “Company”) and
Precigen, Inc., dated October 5, 2018, Transferor hereby irrevocably assigns and
transfers to the Company 131,059 shares of Series 1 Preferred Stock of the
Company standing in Transferor’s name on the Company’s books and does hereby
irrevocably constitute and appoint both the Company’s Secretary and American
Stock Transfer & Trust Company, LLC, or either of them, to transfer said stock
on the books of the Company with full power of substitution in the premises.

Dated: October 5, 2018

 

INTREXON CORPORATION By:  

                    

Name:   Title:  



--------------------------------------------------------------------------------

EXHIBIT F

THIRD PARTY LICENSES

 

  •  

Exclusive License Agreement by and between the University of Pittsburgh – Of the
commonwealth System of Higher Education and Intrexon Corporation, effective as
of February 1, 2008, as amended August 29, 2008, April 3, 2009 and October 25,
2012.



--------------------------------------------------------------------------------

EXHIBIT G

COMMON LAW AND REGISTERED TRADEMARKS

RELATED TO THIS AGREEMENT

Adenoverse™

Intrexon®

RheoSwitch®

RheoSwitch Therapeutic System®

RTS®